Exhibit 10

EXECUTION VERSION

CREDIT AGREEMENT

by and among

FRONTIER COMMUNICATIONS CORPORATION, as the Borrower

and

THE LENDERS PARTY HERETO

and

COBANK, ACB, as Administrative Agent

Dated as of October 12, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page     I.       CERTAIN DEFINITIONS      1       1.1   
Certain Definitions      1       1.2    Construction      22       1.3   
Accounting Principles      23       1.4    Rounding      23       1.5   
Holidays      23       1.6    Covenant Compliance Generally      23       1.7   
Administration of Rates      24      II.       CREDIT FACILITIES      24      
2.1    Term Loans      24       2.2    Interest Rate Provisions      25      
2.3    Interest Periods      25       2.4    Making of Loans      26       2.5
   Fees      27       2.6    Notes      27       2.7    Drawing Payments      28
      2.8    Interest Payment Dates      28       2.9    Voluntary Prepayments
     28       2.10    Sharing of Payments by Lenders      29       2.11   
Defaulting Lenders      30      III.       INCREASED COSTS; TAXES; ILLEGALITY;
INDEMNITY      31       3.1    Increased Costs      31       3.2    Taxes     
33       3.3    Illegality      36       3.4    LIBOR Rate Option Unavailable;
Interest After Default      37       3.5    Indemnity      38       3.6   
Mitigation Obligations; Replacement of Lenders      38       3.7    Survival   
  39      IV.       CONDITIONS OF LENDING      39       4.1    Effectiveness   
  39      V.       REPRESENTATIONS AND WARRANTIES      43       5.1   
Organization, Powers, Governmental Approvals      43       5.2    Financial
Statements      43       5.3    No Material Adverse Change      44       5.4   
Title to Properties; Possession Under Leases      44       5.5    Ownership of
Subsidiaries      44       5.6    Litigation; Compliance with Laws      44      
5.7    Agreements      45   

 

i



--------------------------------------------------------------------------------

   5.8    Federal Reserve Regulations      45       5.9    Investment Company
Act      45       5.10    Use of Proceeds      45       5.11    Tax Returns     
45       5.12    No Material Misstatements      46       5.13    Employee
Benefit Plans      46       5.14    Insurance      46       5.15   
Anti-Corruption; Anti-Terrorism and Sanctions      46    VI.    AFFIRMATIVE
COVENANTS      47       6.1    Existence; Businesses and Properties      47   
   6.2    Maintaining Records      48       6.3    Use of Proceeds      48      
6.4    CoBank Equity      48       6.5    Collateral Documents      49    VII.
   NEGATIVE COVENANTS      50       7.1    Liens; Restrictions on Sales of
Receivables      50       7.2    Ownership of the Principal Subsidiaries      51
      7.3    Asset Sales      52       7.4    Mergers      52       7.5   
Restrictions on Dividends      52       7.6    Transactions with Affiliates     
53       7.7    Subsidiary Indebtedness      53       7.8    Anti-Corruption;
Anti-Terrorism; Sanctions      54    VIII.    FINANCIAL COVENANTS AND REPORTING
     54       8.1    Total Leverage Ratio      55       8.2    Financial
Statements and Other Reports      55    IX.    EVENTS OF DEFAULT      57      
9.1    Events of Default      57       9.2    Consequences of Event of Default
     60    X.    THE ADMINISTRATIVE AGENT      61       10.1    Appointment and
Authority      61       10.2    Rights as a Lender      61       10.3    No
Fiduciary Duty      62       10.4    Exculpation      62       10.5    Reliance
by the Administrative Agent      63       10.6    Delegation of Duties      63
      10.7    Filing Proofs of Claim      63       10.8    Resignation or
Removal of the Administrative Agent      64       10.9    Non-Reliance on the
Administrative Agent and Other Lenders      65       10.10    Enforcement     
65   

 

ii



--------------------------------------------------------------------------------

   10.11    No Other Duties, etc      65       10.12    No Reliance on the
Administrative Agent’s Customer Identification Program      65       10.13   
Authorization to Release Collateral      66    XI.    MISCELLANEOUS      66   
   11.1    Modifications, Amendments or Waivers      66       11.2    No Implied
Waivers; Cumulative Remedies      68       11.3    Expenses; Indemnity; Damage
Waiver      68       11.4    Notices; Effectiveness; Electronic Communication   
  70       11.5    Severability      71       11.6    Duration; Survival      71
      11.7    Successors and Assigns      72       11.8    Confidentiality     
76       11.9    Counterparts; Integration; Effectiveness      77       11.10   
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL      78       11.11    USA Patriot Act Notice      79      
11.12    Payments Set Aside      79       11.13    Interest Rate Limitation     
80   

 

iii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES       SCHEDULE 1.1(B)      -       COMMITMENTS OF LENDERS AND
ADDRESSES FOR NOTICES SCHEDULE 7.1      -       LIENS SCHEDULE 7.7      -      
SUBSIDIARY INDEBTEDNESS SCHEDULE 11.7      -       VOTING PARTICIPANTS EXHIBITS
      EXHIBIT A      -       ASSIGNMENT AND ASSUMPTION EXHIBIT B      -      
COMPLIANCE CERTIFICATE EXHIBIT C      -       LOAN REQUEST EXHIBIT D      -   
   TERM LOAN NOTE EXHIBIT E      -       SOLVENCY CERTIFICATE EXHIBIT F      -
      TAX COMPLIANCE CERTIFICATES EXHIBIT G      -       CONVERSION OR
CONTINUATION NOTICE

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is dated as of October 12, 2016 and is
made by and among FRONTIER COMMUNICATIONS CORPORATION, a Delaware corporation,
as Borrower (as hereinafter defined), the LENDERS (as hereinafter defined), and
COBANK, ACB, in its capacity as Administrative Agent (as hereinafter defined).

The Borrower has requested that the Lenders provide to the Borrower a term loan
facility in an aggregate principal amount not to exceed $315,000,000, the
proceeds of which are to be used to refinance the Borrower’s existing
outstanding Indebtedness under and in connection with the Refinanced Credit
Agreement (as hereinafter defined), and for general corporate purposes,
including working capital. In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:

I. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

“2014 CoBank Credit Agreement” means the Credit Agreement, dated as of June 2,
2014, among the Borrower, CoBank ACB, as administrative agent, and the lenders
party thereto, together with any term loan facility of the Borrower that
replaces, renews, refinances or refunds the foregoing.

“2015 JPMC Credit Facility” means that certain Credit Agreement, dated as of
August 12, 2015, among the Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, and the other parties thereto, together
with any credit facility of the Borrower that replaces, renews, refinances or
refunds the foregoing.

“Adjusted LIBOR Rate” means for the Interest Period for any LIBOR Rate Loan, an
interest rate per annum (rounded upward, if necessary, to the next whole
multiple of 1/100 of 1%) equal to (i) the LIBOR Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means CoBank, in its capacity as administrative agent
under the Loan Documents and any successor in such capacity appointed pursuant
to Section 10.8.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means a variable rate of interest per annum equal, on any
day, to the rate established by the Administrative Agent on the first Business
Day of each week as the

 

1



--------------------------------------------------------------------------------

higher of (i) Prime Rate, (ii) the Federal Funds Effective Rate plus one half of
one percent (0.50%) per annum and (iii) the Adjusted LIBOR Rate for an Interest
Period of one month on such day plus one percent (1.00%) per annum; provided
that, in no event shall the Alternate Base Rate be less than 0.00%. If the LIBOR
Rate is no longer available for such Interest Period, the Adjusted LIBOR Rate
shall be calculated for such Interest Period as the Administrative Agent shall
select in its sole discretion. Any change in the Alternate Base Rate due to a
change in the calculation thereof shall be effective at the opening of business
on the first Business Day of each week or, if determined more frequently, at the
opening of business on the first Business Day immediately following the date of
such determination and without necessity of notice being provided to the
Borrower or any other Person.

“Anti-Corruption Laws” means any Laws of any Governmental Authority concerning
or relating to bribery or corruption.

“Anti-Terrorism Laws” means any Laws of any Governmental Authority concerning or
relating to financing terrorism, “know your customer” or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control.

“Applicable Margin” means, as applicable:

(i) the percentage spread to be added to the Alternate Base Rate applicable to
Base Rate Loans based on the Total Leverage Ratio then in effect according to
the Pricing Grid, or

(ii) the percentage spread to be added to the Adjusted LIBOR Rate applicable to
LIBOR Rate Loans based on the Total Leverage Ratio then in effect according to
the Pricing Grid.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Exchange” means the exchange or other transfer of telecommunications
assets between or among the Borrower and another Person or other Persons in
connection with which the Borrower would transfer telecommunications assets
and/or other property in consideration of the receipt of telecommunications
assets and/or other property having a fair market value substantially equivalent
to those transferred by the Borrower (as determined in good faith by the
Borrower’s Board of Directors); provided that the principal value of the assets
being transferred to the Borrower shall be represented by telecommunications
assets.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.7, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Code” means title 11 of the United States Code.

 

2



--------------------------------------------------------------------------------

“Base Rate Loan” means a Term Loan bearing interest calculated in accordance
with the Base Rate Option.

“Base Rate Option” means the option of the Borrower to have portions of the Term
Loans bear interest at the rate and under the terms set forth in
Section 2.2(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Frontier Communications Corporation, a corporation organized
and existing under the laws of the State of Delaware.

“Borrowing” means as of any date of determination (a) with respect to LIBOR Rate
Loans outstanding as of such date, a borrowing consisting of Term Loans having
the same Interest Period, and (b) with respect to Base Rate Loans, all Base Rate
Loans outstanding as of such date.

“Borrowing Date” means, with respect to any Term Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

“Budget” means, for the Borrower and its Subsidiaries on a consolidated basis,
forecasted; (A) balance sheets; (B) profit and loss statements; (C) cash flow
statements; (D) operating budget; and (E) capital budget, all prepared on a
consistent basis with the Borrower’s historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.
The Budget represents and will represent as of the date thereof the good faith
estimate of the Borrower and its senior management concerning the most probable
course of its business.

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks are authorized or required to be closed for business in Denver,
Colorado or New York, New York and if the applicable Business Day relates to any
LIBOR Rate Loan or Base Rate Loan determined by reference to the LIBOR Rate,
such day must also be a day on which dealings in Dollar deposits by and between
banks are carried on in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Change in Control” shall be deemed to have occurred if (A) any Person or group
(within the meaning of Rule 13d-5 of the Securities and Exchange Commission as
in effect on the date hereof) shall own directly or indirectly, beneficially or
of record, shares representing 50% or more of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
or (B) a majority of the seats (other than vacant seats) on the board of
directors of the Borrower shall at any time have been occupied by Persons who
were neither

 

3



--------------------------------------------------------------------------------

(1) nominated by the management of the Borrower, (2) approved or appointed by
directors so nominated nor (3) individuals whose initial nomination for, or
assumption of office as, a member of the board of directors of the Borrower
occurs in connection with or as a result of an actual or threatened soliciation
of proxies or consents for the election or removal of one or more directors by
any person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Closing Date” means the Business Day on which each of the conditions precedent
in Section 4.1 has been satisfied or waived by the Requisite Lenders, which date
is October 12, 2016.

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

“CoBank Equities” has the meaning specified in Section 6.4.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all the “Collateral” and “Pledged Collateral” (or equivalent
terms) as defined in any Collateral Document and any and all other property, now
existing or hereafter acquired, that may at any time be or become subject (or
purported to be subject) to a security interest or Lien to secure the Secured
Obligations.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Pledge Agreement and its successors in such capacity.

“Collateral Documents” means, collectively, the Pledge Agreement, the
Intercreditor Agreements (if any) and all other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, loan
agreements, notes, guarantees, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, financing statements and all other
written matter whether heretofore, now or hereafter executed by the Borrower or
any of its Subsidiaries and delivered to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Collateral Requirement” means the requirement that:

(a) the Administrative Agent shall have received a duly executed and delivered
copy of (i) the Additional Pari Passu Joinder Agreement to the Pledge Agreement
and acknowledgment thereof by the Collateral Agent and (ii) the Pledge
Agreement;

(b) the Collateral Agent shall have received the certificates or instruments
evidencing the issued and outstanding equity interests of Frontier North and, to
the extent required by the applicable Collateral Document, all certificates,
agreements, acknowledgments or instruments representing, evidencing or
acknowledging the Collateral accompanied by instruments of transfer and stock
powers undated and endorsed in blank;

(c) the Administrative Agent shall have received UCC financing statements in
appropriate form for filing under the UCC and such other documents reasonably
requested by the Administrative Agent as may be necessary or appropriate or, in
the opinion of the Administrative Agent, desirable to perfect the Liens created
or purported to be created by the Collateral Documents; and

(d) the Collateral Agent shall have a valid and perfected first priority
(subject to Liens permitted hereunder) security interest, for the benefit of the
Secured Parties, in (i) on the Closing Date and at all times thereafter, all
issued and outstanding equity interests of Frontier North and the other Pledged
Collateral and (ii) after the Closing Date, all other assets that are required
from time to time to be subject to a Lien securing the Obligations pursuant to
the terms of this Agreement, in any such case, except to the extent such
security interest has been released in accordance with the terms of this
Agreement or the applicable Collateral Document(s).

“Communications” has the meaning given in Section 11.4(d).

“Communications Act” means the Communications Act of 1934 and the rules and
regulations of the FCC thereunder.

“Communications System” means a system or business (a) providing (or capable of
providing) voice, data or video transport, connection, monitoring services or
other communications and/or information services (including cable television),
through any means or medium, (b) providing (or capable of providing) facilities,
marketing, management, technical and financial (including call rating) or other
services to companies providing such transport, connection, monitoring service
or other communications and/or information services, or (c) is (or is capable
of) constructing, creating, developing or marketing communications-related
network equipment, software and other devices for use in any system or business
described above.

“Compliance Certificate” means a certificate of the Borrower, signed by a
Financial Officer of the Borrower, substantially in the form of Exhibit B
hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, as at any date of determination, the
consolidated stockholders’ equity of the Borrower and its consolidated
Subsidiaries, including redeemable preferred securities where the redemption
date occurs after the Maturity Date, mandatorily redeemable convertible
preferred securities, mandatorily convertible Indebtedness (or Indebtedness
subject to mandatory forward purchase contracts for equity or similar
securities) and minority equity interests in other persons, as determined on a
consolidated basis in conformity with GAAP consistently applied.

“Consolidated Tangible Assets” means, for any Person, total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion or Continuation Notice” has the meaning specified in Section 2.3.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.11(b), any Lender that (i) has
failed to (a) fund its Term Loans on the Business Day such Term Loan was
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (b) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (ii) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund any Term Loan hereunder and states
that such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or
(iv) has, or has a direct or indirect parent company that has, (a) become the
subject of a proceeding under any Debtor Relief Law, or (b) had appointed for it
a receiver, custodian,

 

6



--------------------------------------------------------------------------------

conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(i) through (iv) above shall be conclusive and binding absent manifest error,
and, subject to any cure rights expressly provided above, such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.11) upon delivery of
written notice of such determination to the Borrower and each Lender.

“Default Rate” means, as of any date of determination, the following: (a) for
Base Rate Loans, the rate determined in accordance with the Base Rate Option as
of such date plus an additional margin of 2.00% per annum, (ii) for LIBOR Rate
Loans, the rate determined in accordance with the LIBOR Rate Option as of such
date plus an additional margin of 2.00% per annum, and (iii) for all other
Obligations, the rate determined in accordance with the Base Rate Option as of
such date plus an additional margin of 2.00% per annum.

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the
Securities and Exchange Commission by the Borrower and that are publicly
available on or prior to the Closing Date.

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

“EBITDA” means with respect to the Borrower and its Subsidiaries for any period,
the sum of (A) operating income for such period, plus (B) to the extent
resulting in reductions in such operating income for such period,
(1) depreciation and amortization expense for such period and (2) the amount of
non-cash charges for such period, plus (C) charges for severance, restructuring
and acquisition (including acquisition integration) costs, plus (D) cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies related to any Material Transaction that are
(1) permitted under Regulation S-X of the Securities and Exchange Commission or
(2) projected by a Financial Officer in good faith to be reasonably anticipated
to be realizable within eighteen (18) months of the date of such Material
Transaction (which will be added to EBITDA as so projected until fully realized,
and calculated on a Pro Forma Basis, as though such cost savings, operating
expense reductions, other operating improvements and initiatives and synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that, with
respect to this clause (D)(2), such cost savings, operating expense reductions,
other operating improvements and initiatives or synergies are reasonably
identifiable and factually supportable (in the good faith determination of a
Financial Officer of the Borrower); provided, further, that the aggregate amount
of cost savings, operating expense reductions, other operating improvements and
initiatives and synergies related to any Material Transaction added back

 

7



--------------------------------------------------------------------------------

pursuant to this clause (D)(2) or the definition of Pro Forma Basis (that are
not permitted under Regulation S-X of the Securities and Exchange Commission) in
any period of four consecutive fiscal quarters shall not exceed 15% of EBITDA
with respect to add-backs in connection with Material Transactions other than
the Verizon Acquisition and shall not exceed 20% of EBITDA with respect to
add-backs in connection with the Verizon Acquisition; provided that, for the
avoidance of doubt, the aggregate amount of all such add-backs in any period of
four consecutive fiscal quarters shall not exceed 20% of EBITDA, in each case
for this clause (D)(2) calculated prior to giving effect to such add-backs added
back pursuant to this clause (D)(2) for such period, minus (E) to the extent
resulting in increases in such operating income for such period, the non-cash
gains for such period, all determined on a consolidated basis in accordance with
GAAP. For any period of calculation, “EBITDA” shall be calculated on a Pro Forma
Basis.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.7(b)(iii), 11.7(b)(v) and 11.7(b)(vi) (subject to
such consents, if any, as may be required under Section 11.7(b)(iii)).

“Environmental Laws” means all national, federal, state, provincial, municipal
or local laws, statutes, ordinances, orders, judgments, decrees, injunctions,
writs, policies and guidelines (having the force of law), directives, approvals,
notices, rules and regulations and other applicable laws relating to
environmental or occupational health and safety matters, including those
relating to the Release or threatened Release of Specified Substances and to the
generation, use, storage or transportation of Specified Substances, each as in
effect as of the date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower such that such trade or
business, together with the Borrower and all other ERISA Affiliates, are treated
as a single employer under Section 414 of the Code or Section 4001(b)(1) of
ERISA.

“ERISA Termination Event” means (A) a “Reportable Event” described in
Section 4043 of ERISA (other than a “Reportable Event” not subject to the
provision for 30-day notice to the PBGC under such regulations), or (B) the
withdrawal of the Borrower or any of its ERISA Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (C) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (D) the institution of proceeding to terminate a Plan
by the PBGC or (E) any other event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.

“Event of Default” means any of the events described in Section 9.1 and referred
to therein as an “Event of Default.”

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch

 

8



--------------------------------------------------------------------------------

profits Taxes, in each case, (a) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (b) that are Other Connection
Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Term Loan or Term Loan Commitment pursuant to a law in
effect on the date on which (a) such Lender acquires such interest in such Term
Loans or Term Loan Commitment (other than pursuant to an assignment request by
the Borrower under Section 3.6(b)) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.2, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with Section 3.2(g) and (iv) any U.S. federal
withholding Taxes imposed under FATCA.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001.

“Existing Credit Agreements”means the Revolving Credit Facility, the 2014 CoBank
Credit Agreement and the 2015 JPMC Credit Facility.

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCC” means the Federal Communications Commission.

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such date, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.

“Fee Letter” means that certain fee letter dated as of August 26, 2016 between
the Borrower and the Administrative Agent.

“Financial Officer” of any Person means the President, Chief Financial Officer,
Chief Executive Officer, Vice President—Finance, Executive Vice President, Chief
Accounting Officer, Controller or Treasurer of such corporation. Any document
delivered hereunder that is signed by a Financial Officer shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of the Borrower and such Financial Officer shall be conclusively presumed to
have acted on behalf of the Borrower.

 

9



--------------------------------------------------------------------------------

“Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Frontier Communications ILEC” means Frontier Communications ILEC Holdings LLC,
a Delaware limited liability company.

“Frontier North” means Frontier North Inc., a Wisconsin corporation.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as are in effect from time to time, subject to the provisions of
Section 1.3.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), including, without limitation, the FCC and any
applicable PUC.

“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or other obligation or liability of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or liability (whether arising by
virtue of partnership arrangements, by agreement to keep well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement condition or otherwise), (b) to purchase or lease property or services
for the purpose of assuring another Person’s payment or performance of any
Indebtedness or other obligations or liabilities, (c) to maintain the working
capital of such Person to permit such Person to pay such Indebtedness or other
obligations or liabilities or (d) entered into for the purpose of assuring in
any other manner the obligee of such Indebtedness or other obligation or
liability of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term
Guaranty/Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business. Unless otherwise specified, the amount of any
Guaranty shall be deemed to be the lesser of the principal amount of the
Indebtedness or other obligations or liabilities guaranteed and still
outstanding and the maximum stated or determined amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

10



--------------------------------------------------------------------------------

“Guaranty Agreement” means, collectively, each Guarantee executed and delivered
pursuant to Section 7.7.

“Indebtedness” for any Person means, without duplication, (A) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than customer deposits made in the ordinary course of business),
(B) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (C) all obligations of such Person upon which interest
charges are customarily paid, (D) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (E) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
current trade payables, expense accruals and deferred compensation items
arising, in each case, in such Person’s ordinary course of business), (F) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, provided that, if such Person has not assumed
such obligations, then the amount of Indebtedness of such Person for purposes of
this clause (F) shall be equal to the lesser of the amount of the obligations of
the holder of such obligations and the fair market value of the assets of such
Person which secure such obligations, (G) all Capital Lease Obligations of such
Person, (H) all obligations of such Person in respect of Swap Contracts (except
to the extent such obligations are used as a bona fide hedge of other
Indebtedness of such Person), provided the amount of such obligations shall be
deemed to be the net termination obligations of such Person thereunder
calculated as if such Swap Contracts were terminated on such date of calculation
(but such net termination shall not be less than zero for purposes of this
definition), (I) all obligations of such Person as an account party in respect
of letters of credit and bankers’ acceptances (except to the extent any such
obligations are incurred in support of other obligations constituting
Indebtedness of such Person and other than, to the extent reimbursed if drawn,
letters of credit in support of ordinary course performance obligations), and
(J) all Guarantees of such Person in respect of any of the foregoing; provided,
however, that the term Indebtedness shall not include endorsements for
collection or deposit, in either case in the ordinary course of business.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in the preceding clause (i), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.3.

“Information” has the meaning specified in Section 11.8.

“Insolvency Proceeding” means, with respect to any Person, (i) a case, action or
proceeding with respect to such Person (a) before any court or any other
Governmental Authority under any Debtor Relief Law or other similar Law now or
hereafter in effect, or (b) for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
the Borrower or otherwise relating to the liquidation, dissolution, winding-up
or relief of such Person, or (ii) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law.

 

11



--------------------------------------------------------------------------------

“Intercreditor Agreements” means any Permitted First Lien Intercreditor
Agreement and Permitted Junior Intercreditor Agreement, collectively, in each
case to the extent in effect.

“Interest Payment Date” means the last day of each calendar quarter after the
date hereof until the Maturity Date.

“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have a Term Loan bear interest under the LIBOR Rate Option. Subject
to the last sentence of this definition, such period shall be one, two, three,
six, or, to the extent made available by all the Lenders, twelve months. Such
Interest Period shall commence on the effective date of such LIBOR Rate Loan,
which shall be (i) the Borrowing Date if the Borrower is requesting the Term
Loans, or (ii) the date of renewal of or conversion to a LIBOR Rate Loan if the
Borrower is renewing or converting any Term Loan. Notwithstanding the second
sentence hereof: (a) any Interest Period that would otherwise end on a date that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in the next calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (b) the Borrower
shall not select, convert to or renew an Interest Period for any portion of the
Term Loans that would end after the applicable Maturity Date and (c) if any
Interest Period begins on the last Business Day of a month or on a day of a
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, such Interest Period shall be deemed to end on
the last Business Day of the final month of such Interest Period.

“Interest Rate Option” means any (i) LIBOR Rate Option or (ii) Base Rate Option.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, including, without
limitation, the Communications Act, any applicable PUC Laws and Environmental
Laws.

“Lenders” means each of the financial institutions from time to time party
hereto as a lender and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a Lender.

“LIBOR Rate” means for each applicable Interest Period, a fixed annual rate of
interest (rounded upward to the nearest 1/100th of one percent), equal at all
times to the rate reported by Bloomberg Information Services (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the

 

12



--------------------------------------------------------------------------------

Administrative Agent from time to time in its sole discretion, for the purpose
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; provided that in
the event the Administrative Agent is not able to determine the LIBOR Rate using
such methodology, the Administrative Agent shall notify the Borrower and the
Administrative Agent and the Borrower will agree upon a substitute basis for
obtaining such quotations; provided, further, that in no event shall the LIBOR
Rate be less than 0%.

“LIBOR Rate Loan” means a Term Loan bearing interest at the LIBOR Rate Option.

“LIBOR Rate Option” means the option of the Borrower to have Term Loans bear
interest at the rate and under the terms set forth in Section 2.2(a)(ii).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease, or title retention agreement relating to such asset and (c) in the case
of securities, any purchase option, call, or similar right of a third party with
respect to such securities.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, any
Security Documents, the Fee Letter and any Guaranty Agreement, all as amended,
modified, supplemented, extended or restated from time to time.

“Loan Request” means a request for the Term Loans, substantially in the form of
Exhibit C hereto.

“Margin Regulations” means Regulations T, U and X of the Board.

“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Borrower
and its Subsidiaries taken as a whole.

“Material Transaction” means any acquisition or disposition outside the ordinary
course of business of any property or assets that (A) constitute assets
comprising all or substantially all of an operating unit of a business or equity
interests of a Person representing a majority of the ordinary voting power or
economic interests in such Person that are represented by all its outstanding
capital stock and (B) involves aggregate consideration in excess of $50,000,000.

“Maturity Date” means the earliest of (a) the date of acceleration of the
Obligations in accordance with Section 9.2, and (b) October 12, 2021.

“Maximum Priority Amount” means, at any time, the sum of (A) 10% of the value of
the consolidated total assets of the Borrower and (B) 20% of the sum of the
total consolidated current assets and net property, plant and equipment of the
Borrower, in each case, as shown on, or computed from, the most recent quarterly
or annual consolidated balance sheet of the Borrower delivered by the Borrower
pursuant to Section 8.2(a) or 8.2(b); provided that such calculation shall be
made on a Pro Forma Basis

 

13



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 11.13.

“Non-Consenting Lender” has the meaning specified in Section 11.1.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Obligation” means any obligation or liability of any of the Borrower, howsoever
created, arising or evidenced, whether direct or indirect, joint or several,
absolute or contingent, for payment or performance, now or hereafter existing
(and including obligations or liabilities arising or accruing after the
commencement of any Insolvency Proceeding with respect to the Borrower or which
would have arisen or accrued but for the commencement of such Insolvency
Proceeding, even if the claim for such obligation or liability is not
enforceable or allowable in such proceeding), or due or to become due, under or
in connection with this Agreement, the Term Loan Notes, the Fee Letter or any
other Loan Document (regardless of whether any Term Loan is in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to any Term Loan is not satisfied) whether
to the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents.

“Official Body” means (i) any Governmental Authority and (ii) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6(b)).

“Participant” has the meaning specified in Section 11.7(d).

“Participant Register” has the meaning specified in Section 11.7(d).

“Payment In Full” means the payment in full in cash of the Term Loans and other
Obligations (other than contingent indemnification Obligations) hereunder and
the termination of the Term Loan Commitments.

 

14



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Term Loans (and other Secured Obligations that are secured by Liens on the
Collateral ranking equally and ratably with the Liens securing the Term Loans),
one or more intercreditor agreements, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent. The intercreditor
arrangements set forth in the Pledge Agreement, after execution and delivery
thereof, shall constitute a Permitted First Lien Intercreditor Agreement.

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Term Loans
(and other Secured Obligations that are secured by Liens on the Collateral
ranking equally and ratably with the Liens securing the Term Loans), one or more
intercreditor agreements, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, Official Body, or any other entity.

“Plan” means any pension plan (including a multiemployer plan) subject to the
provisions of Title IV of ERISA or Section 412 of the IRC which is maintained
for or to which contributions are made for employees of the Borrower or any
ERISA Affiliate.

“Pledge Agreement” means that certain Pledge Agreement dated as of April 1,
2016, among Frontier Communications ILEC, JPMorgan Chase Bank, N.A., as
collateral agent, and the Secured Representatives party thereto from time to
time (including the Administrative Agent), as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Pricing Grid” means the table and text set forth below:

 

Level

   Total Leverage
Ratio    Applicable Margin
for Base
Rate Loans   Applicable
Margin for
LIBOR Rate
Loans

Level I

   ³4.00:1.00    2.875%   3.875%

Level II

   ³3.50:1.00 and


<4.00:1.00

   2.375%   3.375%

Level III

   ³3.00:1.00 and


<3.50:1.00

   1.875%   2.875%

Level IV

   ³2.50:1.00 and


<3.00:1.00

   1.375%   2.375%

Level V

   <2.50:1.00    0.875%   1.875%

 

15



--------------------------------------------------------------------------------

For purposes of determining the Applicable Margin:

(i) The initial Applicable Margin shall be set at Level II until the earlier of
(x) delivery of the first Compliance Certificate after the Closing Date or
(y) the date on which the first Compliance Certificate is due after the Closing
Date pursuant to Section 8.2(c). The Applicable Margin shall be adjusted
according to the above pricing grid as of the end of each full fiscal quarter
after the Closing Date. Any increase or decrease in the Applicable Margin
adjusted as of a quarter end shall be effective no later than five (5) Business
Days following the date on which the Compliance Certificate evidencing such
computation is delivered under Section 8.2(c). If a Compliance Certificate is
not delivered when due in accordance with such Section 8.2(c), then the rates at
Level I shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything contained in this definition to the contrary, to the
extent that the Applicable Margin shall change as a result of operation of this
Section (i), such change shall not apply to any existing LIBOR Rate Loan until
such time as the current Interest Period with respect to such LIBOR Rate Loan
expires.

(ii) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (x) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (y) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, automatically and without further action by the Administrative
Agent or any Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent or any Lender, as the case may be, under
Section 2.7, or Section 3.5, or Section VIII.

“Prime Rate” means a variable rate of interest per annum equal, on any day, to
the “U.S. prime rate” as reported on such day in the Money Rates Section of the
Eastern Edition of The Wall Street Journal, or if the Eastern Edition of The
Wall Street Journal is not published on such day, such rate as last published in
the Eastern Edition of The Wall Street Journal. In the event the Eastern Edition
of The Wall Street Journal ceases to publish such rate or an equivalent on a
regular basis, the term “Prime Rate” shall be determined on any day by reference
to such other regularly published average prime rate for such date applicable to
such commercial banks as is acceptable to the Administrative Agent in its sole
discretion. Any change in Prime Rate shall be automatic, without the necessity
of notice provided to the Borrower.

“Principal Office” means the main banking office of the Administrative Agent in
Greenwood Village, Colorado, or such other banking office as may be designated
by the Administrative Agent from time to time.

“Principal Subsidiaries” shall mean any Subsidiary of the Borrower whose
Consolidated Tangible Assets comprise in excess of 10% of the Consolidated
Tangible Assets of the Borrower and its consolidated Subsidiaries as of the date
hereof or at any time hereafter.

 

16



--------------------------------------------------------------------------------

“Pro Forma Basis” means, as of any date, that such calculation shall give pro
forma effect to all Material Transactions (and the application of the proceeds
from any such asset sale or related debt incurrence or repayment) that have
occurred during the relevant calculation period and during the period
immediately following the applicable date of determination therefor and prior to
or simultaneously with the event for which the calculation is made, including
pro forma adjustments arising out of events which are attributable to a Material
Transaction, including giving effect to those specified in accordance with the
definition of “EBITDA,” in each case as in good faith determined by a Financial
Officer of the Borrower, using historical financial statements of all entities,
divisions or lines or assets so acquired or sold and the consolidated financial
statements of the Borrower and/or any of its Subsidiaries, calculated as if such
Material Transaction, and all other Material Transactions that have been
consummated during the relevant period, and any Indebtedness incurred or repaid
in connection therewith, had been consummated (and the change in EBITDA
resulting therefrom realized) and incurred or repaid at the beginning of such
period.

Whenever pro forma effect is to be given to a Material Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower (including adjustments for costs and charges arising out of or related
to the Material Transaction and projected cost savings, operating expense
reductions, other operating improvements and initiatives and synergies resulting
from such Material Transaction that have been or are reasonably anticipated to
be realizable, net of the amount of actual benefits realized during such test
period from such actions), and any such adjustments included in the initial pro
forma calculations shall continue to apply to subsequent calculations, including
during any subsequent periods in which the effects thereof are reasonably
expected to be realizable); provided that (i) no amounts shall be added pursuant
to this paragraph to the extent duplicative of any amounts that are otherwise
added back in computing EBITDA for such period and (ii) the amount of cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies that are not in accordance with Regulation S-X of the
Securities and Exchange Commission shall be subject to the last proviso in
clause (D)(2) of the definition of EBITDA.

“Pro Rata Share” means as of any date of determination, (i) if any Term Loan
Commitments remain in effect, the proportion that a Lender’s unused Term Loan
Commitments bears to the aggregate amount of Term Loan Commitments of all of the
Lenders as of such date, or (ii) if the Term Loan Commitments have been
terminated or have expired, the proportion that the outstanding principal amount
of a Lender’s Term Loans as of such date bears to the aggregate outstanding
principal amount of the Term Loans as of such date.

“PUC” means any state, provincial or other local public utility commission,
local franchising authority, or similar regulatory agency or body that exercises
jurisdiction over the rates or services or the ownership, construction or
operation of any Communications System (and its related facilities) or over
Persons who own, construct or operate a Communications System, in each case by
reason of the nature or type of the business subject to regulation and not
pursuant to laws and regulations of general applicability to Persons conducting
business in any such jurisdiction.

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all Laws administered by, any PUC asserting jurisdiction over the Borrower or
its Subsidiaries.

 

17



--------------------------------------------------------------------------------

“Recipient” means (i) the Administrative Agent and (ii) any Lender, as
applicable.

“Refinanced Credit Agreement” means the Credit Agreement, dated as of
October 14, 2011, among the Borrower, CoBank ACB, as administrative agent, and
the lenders party thereto, as amended, amended and restated, supplemented or
otherwise modified from time to time.

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing, including the movement of any Specified
Substance through the air, soil, surface water, groundwater or property, and
when used as a verb has a like meaning.

“Removal Effective Date” has the meaning given in Section 10.8.

“Requisite Lenders” means, to the extent more than one Lender holds any of the
Term Loan Commitments or the outstanding principal amount of the Term Loans, at
least two Lenders, including Voting Participants, who are not Defaulting Lenders
and who have in the aggregate Pro Rata Shares greater than 50.00% (calculated
without giving effect to any Term Loans held or deemed to be held by a
Defaulting Lender); provided that for purposes hereof, such two (2) or more
Lenders (including Voting Participants) may not consist solely of Voting
Participants who purchased their participations from the same Lender or of
Voting Participants and the Lender who sold such participations to such Voting
Participant.

“Resignation Effective Date” has the meaning given in Section 10.8.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolving Credit Facility” means that certain Credit Agreement, dated as of
June 2, 2014, among the Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, and the other parties thereto, together
with any credit facility of the Borrower that replaces, renews, refinances or
refunds the foregoing.

“Sanctioned Country” means, at any time, a country, territory or sector that is,
or whose government is, the subject or target of any Sanctions or that is, or
whose government is, the subject of any list-based or territorial or sectorial
Sanctions.

 

18



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person that is otherwise subject to any Sanctions, or (d) any
Person, directly or indirectly, 50% or more in the aggregate owned by, otherwise
controlled by, or acting for the benefit or on behalf of, any Person or Persons
described in clause (a), (b) or (c) of this definition.

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Governmental
Authority.

“Secured Obligations” means all Obligations owing to one or more Secured
Parties.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (A) each Lender in respect of its Term Loans, (B) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (C) each Indemnitee under Section 11.3(b) in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents and (D) their respective successors and (in the case of
a Lender, permitted) transferees and assigns.

“Securitization Transaction” means (A) any transfer of accounts receivable or
interests therein (1) to a trust, partnership, corporation or other entity
(other than a Subsidiary), which transfer or pledge is funded by such entity in
whole or in part by the issuance to one or more lenders or investors of
indebtedness or other securities that are to receive payments principally from
the cash flow derived from such accounts receivable or interests in accounts
receivable, or (2) directly to one or more investors or other purchasers (other
than any Subsidiary), or (B) any transaction in which the Borrower or a
Subsidiary incurs Indebtedness secured principally by Liens on accounts
receivable. The “amount” of any Securitization Transaction shall be deemed at
any time to be (i) in the case of a transaction described in clause (A) of the
preceding sentence, the aggregate uncollected amount of the accounts receivable
transferred pursuant to such Securitization Transaction, net of any such
accounts receivable that have been written off as uncollectible, and (ii) in the
case of a transaction described in clause (B) of the preceding sentence, the
aggregate outstanding principal amount of the Indebtedness secured by Liens on
accounts receivable incurred pursuant to such Securitization Transaction.

“Security Documents” means, collectively, each security agreement or other
instrument or document executed and delivered pursuant to the proviso to
Section 7.1 or the proviso to Section 7.2 to secure any of the Obligations.

“Solvency Certificate” shall mean the certificate of the Borrower in the form of
Exhibit E hereto, or otherwise in form acceptable to the Administrative Agent.

“Specified Substance” means (i) any chemical, material or substance defined as
or included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous waste”
or “toxic substances” or words of similar import under any applicable
Environmental Laws; (ii) any (A) oil, natural gas, petroleum

 

19



--------------------------------------------------------------------------------

or petroleum derived substance, any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal fluid, any flammable substances or explosives, any
radioactive materials, any hazardous wastes or substances, any toxic wastes or
substances or (B) other materials or pollutants that, in the case of both
(A) and (B), (1) pose a hazard to the property of the Borrower or any of its
Subsidiaries or any part thereof or to persons on or about such property or to
any other property that may be affected by the Release of such materials or
pollutants from such property or any part thereof or to persons on or about such
other property or (2) cause such property or such other property to be in
violation of any Environmental Law; (iii) asbestos, urea formaldehyde foam
insulation, toluene, polychlorinated biphenyls and any electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (iv) any sound, vibration,
heat, radiation or other form of energy and any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.

“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Rate Loan,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency that does or may suspend or dilute the voting
rights) is at such time owned, or the management of which is controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person or one or more of such Person’s Subsidiaries, or (ii) that is directly or
indirectly Controlled by such Person or one or more of such Person’s
Subsidiaries.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms

 

20



--------------------------------------------------------------------------------

and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit F hereto, prepared and delivered by any Lender in accordance with
Section 3.2(g).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loans” has the meaning given in Section 2.1(a).

“Term Loan Commitment” means, as to any Lender at any time, the amount initially
set forth opposite its name on Schedule 1.1(B), as such Term Loan Commitment is
thereafter assigned or modified and “Term Loan Commitments” means the aggregate
Term Loan Commitments of all of the Lenders. As of the Closing Date, the
aggregate amount of the Term Loan Commitments of the Lenders is $315,000,000.

“Term Loan Facility” means the term loan credit facility extended to the
Borrower pursuant to Section 2.1(a).

“Term Loan Notes” means the promissory notes of the Borrower substantially in
the form of Exhibit D hereto evidencing the Term Loans.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its consolidated Subsidiaries outstanding as of
such date, in the amount and only to the extent that such Indebtedness would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (which, for the avoidance of doubt, shall be applied in
accordance with Section 1.3 hereof).

“Total Leverage Ratio” means, with respect to any fiscal quarter, as of the date
ending such fiscal quarter, (a) the result of (i) Total Indebtedness minus
(ii) the excess over $50,000,000, if any, of the sum of (x) unrestricted cash
and cash equivalents plus (y) restricted cash and cash equivalents to the extent
the use of such restricted cash or cash equivalents is restricted to the payment
of either (A) an acquisition purchase price or related costs that have been
financed with the proceeds of Indebtedness or (B) Indebtedness, all as of the
date of calculation divided by (b) EBITDA measured for the then most recently
completed consecutive four fiscal quarters.

 

21



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Verizon Acquisition Debt” has the meaning specified in Section 7.1.

“Voting Participant” has the meaning specified in Section 11.7.

“Voting Participant Notice” has the meaning specified in Section 11.7.

“Withholding Agent” means (i) the Borrower and (ii) the Administrative Agent.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (a) references to the plural include the
singular, the plural, the part and the whole; (b) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (c) the words “hereof,” “herein,” “hereunder,” “hereto” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document as a whole; (d) article, section, Section, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; (e) reference to any Person
includes such Person’s successors and assigns; (f) reference to any agreement,
including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, document or instrument means such agreement,
document or instrument as amended, extended, modified, supplemented, replaced,
substituted for, superseded, renewed, refinanced, refunded, reaffirmed or
restated at any time and from time to time; (g) relative to the determination of
any period of time, “from” means “from and including,” “to” means “to but
excluding,” and “through” means “through and including”; (h) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights; (i) section headings herein and
in each other Loan Document are included for convenience and shall not affect
the interpretation of this Agreement or such Loan Document; (j) any pronoun
shall include the corresponding masculine, feminine and neuter terms;
(k) reference to any Law shall refer to such Law as amended, modified,
supplemented, renewed, or extended from time to time and to any successor or
replacement Law promulgated thereunder or substantially related thereto;
(l) reference to any Governmental Authority includes any similar or successor
Governmental Authority; (m) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; and (n) unless otherwise specified, all
references herein to times of day shall be references to Denver, Colorado time.

 

22



--------------------------------------------------------------------------------

1.3 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters (including
financial ratios and other financial covenants) and all financial statements to
be delivered pursuant to this Agreement shall be made and prepared in accordance
with GAAP (including principles of consolidation where appropriate), applied on
a consistent basis and, except as expressly provided herein, in a manner
consistent with that used in preparing audited financial statements in
accordance with Section 8.2(b) and all accounting or financial terms have the
meanings ascribed to such terms by GAAP. Notwithstanding anything to the
contrary herein, in the event of any change after the date hereof in GAAP, and
if such change would affect the computation of any of the financial covenants
set forth in Article VIII, then the parties hereto agree to endeavor, in good
faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Borrower’s financial statements at that time, provided that until so amended
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

1.4 Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.5 Holidays. Whenever payment of a Term Loan to be made or taken hereunder
shall be due on a day that is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 2.3) and such extension of
time shall be included in computing interest and fees, except that the Term
Loans shall be due on the Business Day preceding the Maturity Date if the
Maturity Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Term Loans) shall be stated to be
due on a day that is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

1.6 Covenant Compliance Generally. For purposes of determining compliance under
Article VIII, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating consolidated net
income in the most recent financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 8.2. Notwithstanding the foregoing,
for purposes of determining compliance with Article VII, with respect to any
covenant with respect to the amount of Indebtedness or investment in a currency
other than Dollars, no breach of any basket contained therein shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or investment is incurred; provided, that for the
avoidance of doubt, the result of any changes in rates of exchange occurring
after the time such Indebtedness or investment is incurred shall otherwise apply
in all other cases, including determining whether any additional Indebtedness or
investment may be incurred at any time in accordance with Article VII and for
purposes of calculating financial ratios in accordance with Article VIII.

 

23



--------------------------------------------------------------------------------

1.7 Administration of Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto.

II. CREDIT FACILITIES

2.1 Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make a term loan under its Term Loan Commitment (each such
loan, a “Term Loan”) to the Borrower on the Closing Date in a single advance in
an aggregate amount not to exceed $315,000,000; provided that the aggregate
amount of Term Loans from each Lender shall not exceed such Lender’s Term Loan
Commitment. Each request by the Borrower for a Term Loan shall be deemed to be a
representation by the Borrower that it shall be in compliance with Section 4.1
immediately after giving effect to the requested Term Loans. The Term Loan
Commitments are not revolving commitments, and the Borrower shall not have the
right to repay and reborrow any Term Loan under this Section 2.1.

(b) Term Loans Request. The Borrower shall request the Lenders to make the Term
Loans by delivering to the Administrative Agent, not later than 11:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
LIBOR Rate Loans; and (ii) one (1) Business Day prior to the proposed Borrowing
Date with respect to Base Rate Loans (or, in each case, such shorter period as
may be agreed to by the Administrative Agent in consultation with the Lenders),
a duly completed request therefor substantially in the form of Exhibit C. The
Loan Request shall be irrevocable and shall specify the Interest Period. The
Borrowing shall be in an aggregate amount equal to the aggregate Term Loan
Commitments.

(c) Nature of Lenders’ Obligations with Respect to Term Loans. Each Lender shall
be obligated to participate in each request for a Term Loan pursuant to this
Section 2.1 in accordance with its Pro Rata Share. The aggregate of each
Lender’s Term Loans outstanding hereunder to the Borrower at any time shall
never exceed its Term Loan Commitment. The obligations of each Lender hereunder
are several. The failure of any Lender to perform its obligations hereunder
shall not affect the Obligations of the Borrower to any other party nor shall
any other party be liable for the failure of such Lender to perform its
obligations hereunder.

(d) Repayment of Term Loans. In addition to any prepayments or repayments made
pursuant to Sections 2.10 and 2.11, the Borrower shall repay the aggregate
outstanding principal balance of the Term Loans in equal quarterly principal
payments on the last day of each March, June, September and December, beginning
December 31, 2016, in an amount equal to $7,875,000. Notwithstanding anything
herein to the contrary, the entire outstanding principal balance of the Term
Loans shall be due and payable in full in cash on the Maturity Date.

 

24



--------------------------------------------------------------------------------

2.2 Interest Rate Provisions. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Base Rate Loans and LIBOR Rate Loans,
it being understood that, subject to the provisions of this Agreement, the
Borrower may select different Interest Rate Options and different Interest
Periods to apply to different Borrowings at any time outstanding and may convert
to or renew one or more Interest Rate Options with respect to all or any portion
of any Borrowing (subject to minimum amounts in a principal amount equal to
$1,000,000 or any whole multiple of $500,000 in excess thereof); provided that
there shall not be at any one time outstanding more than an aggregate of five
(5) Borrowings of LIBOR Loans and Base Rate Loans, and provided, further, that
if an Event of Default or Default has occurred and is continuing, the Borrower
may not request, convert to, or renew any LIBOR Rate Loans. If at any time the
designated rate applicable to any Term Loan made by any Lender exceeds the
Maximum Rate, the rate of interest on such Lender’s Term Loan shall be limited
to the Maximum Rate.

(a) Interest Rate Options. All other Obligations not constituting the Term Loans
shall bear interest calculated based upon the Base Rate Option. Subject to the
limitations set forth in Section 3.4, the Borrower shall have the right to
select from the following Interest Rate Options applicable to the Term Loans:

(i) Base Rate Option: An option to pay interest at a rate per annum equal to the
Alternate Base Rate in effect as of any date of determination plus the
Applicable Margin as of such date; or

(ii) LIBOR Rate Option: An option to pay interest at a rate per annum equal to
the Adjusted LIBOR Rate with respect to the applicable Interest Period and as in
effect as of any date of determination plus the Applicable Margin as of such
date.

(b) Day Count Basis. Interest on Base Rate Loans shall be calculated on the
basis of a 365/366-day year for the actual number of days elapsed (except at
times that the Alternate Base Rate is calculated based upon the LIBOR Rate, in
which case the interest will be calculated on the basis of a 360-day year for
the actual number of days elapsed). Interest on LIBOR Rate Loans and all other
Obligations, including amounts due under Section 3.5, shall be calculated on the
basis of a 360-day year for the actual number of days elapsed. The date of
funding or conversion of a LIBOR Rate Loan to a Base Rate Loan and the first day
of an Interest Period shall be included in the calculation of interest. The date
of payment of any Term Loan and the last day of an Interest Period shall be
excluded from the calculation of interest; provided, if a Term Loan is repaid on
the same day that it is made, one (1) day’s interest shall be charged.

2.3 Interest Periods. In order to convert a Base Rate Loan or LIBOR Rate Loan or
continue a LIBOR Rate Loan, the Borrower shall deliver to the Administrative
Agent a duly completed, written request therefor substantially in the form of
Exhibit G (each, a “Conversion or Continuation Notice”) not later than 11:00
a.m. (i) with respect to a conversion to or

 

25



--------------------------------------------------------------------------------

continuation of a LIBOR Rate Loan, at least three (3) Business Days prior to the
proposed effective date of such conversion or continuation and (ii) with respect
to a conversion to a Base Rate Loan, at least one (1) Business Day prior to the
proposed effective date of such conversion. The Conversion or Continuation
Notice shall specify (i) which Borrowings (including the principal amount
thereof) are subject to such request, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the current Interest Period therefor,
(ii) the proposed effective date of such conversion or continuation (which shall
be a Business Day), (iii) whether the Borrower is requesting a continuation of
LIBOR Rate Loans or a conversion of Borrowings from one interest rate option to
the other interest rate option, and (iv) if a continuation of or conversion to
LIBOR Rate Loans is requested, the requested Interest Period with respect
thereto. In addition, the following provisions shall apply to any continuation
of or conversion of any Borrowings:

(a) Amount of Loans. Immediately after giving effect to such conversion or
continuation, each Borrowing of Term Loans shall be in an amount no less than
the applicable minimum amount for such Term Loans as set forth in Section 2.2.

(b) Commencement of Interest Period. In the case of any borrowing of, conversion
to or continuation of any LIBOR Rate Loan, the Interest Period shall commence on
the date of advance or continuation of, or conversion to, any LIBOR Rate Loan
and, in the case of immediately successive Interest Periods, each successive
Interest Period shall commence on the date on which the immediately preceding
Interest Period expires. Upon a conversion from a LIBOR Rate Loan to a Base Rate
Loan, interest at the Base Rate Option shall commence on the last day of the
existing Interest Period.

(c) Selection of Interest Rate Options. If the Borrower elects to continue a
LIBOR Rate Loan but fails to select a new Interest Period to apply thereto, then
a one month Interest Period automatically shall apply. If the Borrower fails to
duly request the continuation of any Borrowing consisting of LIBOR Rate Loans on
or before the date specified and otherwise in accordance with the provisions of
this Section 2.3, then such LIBOR Rate Loan automatically shall be converted to
a Base Rate Loan, commencing on the last day of the Interest Period then in
effect.

2.4 Making of Loans.

(a) Notifications and Payments. The Administrative Agent shall, promptly after
receipt by it of a Loan Request (or revocation thereof) pursuant to
Section 2.1(b), notify the applicable Lenders of its receipt of such Loan
Request (or revocation thereof) specifying the information provided by the
Borrower and, in the case of a new Loan Request, the apportionment among the
Lenders of the requested Term Loan as determined by the Administrative Agent in
accordance with Section 2.1. Each applicable Lender shall remit the principal
amount of their Pro Rata Share of the Term Loan to the Administrative Agent such
that the Administrative Agent is able to, and the Administrative Agent shall, to
the extent the Lenders have made funds available to it for such purpose and
subject to the terms and conditions of Section 2.1, fund such Term Loan to the
Borrower in U.S. Dollars and immediately available funds to the Borrower’s
account specified in the Loan Request prior to 2:00 p.m. on the proposed
Borrowing Date.

 

26



--------------------------------------------------------------------------------

(b) Pro Rata Treatment of Lenders. Each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal and interest due from the Borrower hereunder to the Lenders
shall (except as otherwise may be provided with respect to a Defaulting Lender
and except as provided in Section 2.2, Section 3.1 or Section 3.6) be payable
ratably among the Lenders entitled to such payment in accordance with the amount
of principal and interest then due or payable such Lenders as set forth in this
Agreement.

(c) Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed Borrowing Date
that such Lender will not make available to the Administrative Agent such
Lender’s Term Loan, the Administrative Agent may assume that such Lender has
made such Term Loan available on such date in accordance with Section 2.1, and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its Term
Loans available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
as reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by the Borrower, the interest rate then applicable to Base Rate Loans. If
such Lender pays its Term Loans to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Term Loan. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. If the
Borrower and such Lender pay such interest for the same period, the
Administrative Agent promptly shall remit to the Borrower the amount of interest
paid by Borrower for such overlapping period. Nothing in this Section 2.4(c) or
elsewhere in this Agreement or the other Loan Documents, including the
provisions of Section 2.11, shall be deemed to require the Administrative Agent
(or any other Lender) to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

2.5 Fees. The Borrower agrees to pay to the Administrative Agent such fees as
agreed in the Fee Letter.

2.6 Notes. The obligation of the Borrower to repay the aggregate unpaid
principal amount of the Term Loans made to it by each Lender, together with
interest thereon, shall, at the request of the applicable Lender, be evidenced
by a Term Loan Note, dated the Closing Date payable to the order of such Lender
or its registered assigns in a face amount equal to the Term Loan Commitment, as
applicable, of such Lender. The Borrower hereby unconditionally

 

27



--------------------------------------------------------------------------------

promises to pay, to the order of each of the Lenders and the Administrative
Agent or their registered assigns, as applicable, the outstanding principal
amount of the Term Loans and other Obligations as provided in this Agreement and
the other Loan Documents.

2.7 Drawing Payments.

(a) Payments Generally. All payments and prepayments to be made in respect of
principal, interest, fees referred to in Section 2.5 or other fees or amounts
due from the Borrower hereunder shall be payable prior to 11:00 a.m. on the date
when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of Lenders to which they are owed, in each
case in U.S. Dollars and in immediately available funds. The Administrative
Agent shall promptly distribute such amounts to the applicable Lenders in
immediately available funds. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Term Loans and other amounts owing under this Agreement and
shall be deemed an “account stated.”

(b) Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

2.8 Interest Payment Dates. Interest on Base Rate Loans shall be due and payable
in arrears on each Interest Payment Date. Interest on LIBOR Rate Loans shall be
due and payable on the last day of each Interest Period for those Term Loans
and, if such Interest Period is longer than three (3) months, also on the date
that is the three-month anniversary of the first day of such Interest Period.
Interest on the principal amount of each Term Loan or other monetary Obligation
shall be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Maturity Date, upon an
accelerated Maturity Date or otherwise).

2.9 Voluntary Prepayments. The Borrower shall have the right at its option from
time to time to prepay the Term Loans in whole or part without premium or
penalty (except as provided in Sections 3.1, 3.5 and 11.3). Whenever the
Borrower desires to prepay any part of the Term Loans, it shall provide a
prepayment notice to the Administrative Agent by 11:00 a.m. at least (A) three
(3) Business Days prior to the date of prepayment of LIBOR Rate Loans, or
(B) one (1) Business Day prior to the date of prepayment of Base Rate Loans,
setting forth the following information:

(a) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

 

28



--------------------------------------------------------------------------------

(b) a statement indicating the application of the prepayment among Borrowings;
and

(c) the total principal amount of such prepayment, which shall not be less than
$250,000 (provided, that the amount of any prepayment to which this
Section 2.9(c) applies shall be in integral multiples of $250,000).

All prepayment notices shall be irrevocable (provided that any such notice of a
prepayment in full may be conditioned upon the effectiveness of other credit
facilities, the incurrence of other Indebtedness or a change of control and
revoked by notice to the Administrative Agent on or before 10:00 a.m. on the
date specified in such notice for prepayment if such condition is not
satisfied). The principal amount of the Term Loans for which a prepayment notice
is given, together with interest on such principal amount except with respect to
Term Loans to which the Base Rate Option applies, shall be due and payable on
the date specified in such prepayment notice as the date on which the proposed
prepayment is to be made. All prepayments of the Term Loans will be applied pro
rata to remaining installments of principal (including, without limitation, the
final installment due at maturity.) Except as provided in Section 2.2, if the
Borrower prepays a Term Loan but fails to specify the applicable Borrowing that
the Borrower intends to prepay, and during the continuance of any Event of
Default, then such prepayment shall be applied first, to all outstanding
portions of the Term Loans that are Base Rate Loans, and second, to all
outstanding portions of the Term Loans that are LIBOR Rate Loans. Any prepayment
hereunder shall include all interest and fees due and payable with respect to
the Term Loan being prepaid and shall be subject to the Borrower’s Obligation to
indemnify the Lenders under Section 3.5.

2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source or otherwise,
obtain payment in respect of any principal of or interest on its Term Loans or
other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Term Loans and accrued interest
thereon or other such Obligations greater than its pro-rata share of the amount
such Lender is entitled hereunder, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Term Loans and such
other Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other Obligations owing
them, provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the

 

29



--------------------------------------------------------------------------------

purchase price restored to the extent of such recovery, without interest other
than interest or other amounts, if any, required by Law (including court order)
to be paid by the Lender or the holder making such purchase; and

(b) the provisions of this Section 2.10 shall not be construed to apply to
(x) any payment (including the application of funds arising from the existence
of a Defaulting Lender) made by the Borrower pursuant to and in accordance with
the express terms of the Loan Documents or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.10 shall
apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. This Section 2.10 shall not apply to any action taken by
CoBank with respect to any CoBank Equities held by the Borrower, including
pursuant to Section 9.2(c).

2.11 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2(c) shall be applied at such time or
times as may be determined in good faith by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Term Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined in good faith by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to its
Term Loans under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists,

 

30



--------------------------------------------------------------------------------

to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of such Defaulting
Lender’s Term Loan which such Defaulting Lender has not fully funded, and
(y) such Term Loan was made at a time when the conditions set forth in
Section 4.3 were satisfied or waived, such payment shall be applied solely to
pay the Term Loans of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Term Loans of such Defaulting Lender until
such time as all Term Loans are held by the Lenders pro rata in accordance with
the Term Loan Commitments under the Term Loan Facility. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.11(a) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Term Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Term Loans to be
held pro rata by the Lenders in accordance with the Term Loan Commitments under
the Term Loan Facility, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

3.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

31



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Term Loans made
by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Term Loan or of maintaining its obligation to make any such Term
Loan, or to increase the cost to such Lender, or to reduce the amount of any sum
received or receivable by such Lender then, upon request of such Lender or other
Recipient, the Borrower will pay to such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines in good faith that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Term Loan Commitments of such Lender or the
portions of the Term Loans made by such Lender to a level below that which such
Lender or such Lender’s could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to liquidity and capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in this Section 3.1 and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount due under this Section 3.1 and stated on any such certificate within
fifteen (15) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 3.1 for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six (6) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

32



--------------------------------------------------------------------------------

3.2 Taxes.

(a) Defined Terms. For purposes of this Section 3.2, the term “Law” includes
FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.2) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.2) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby agree to indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.2(e) below.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the

 

33



--------------------------------------------------------------------------------

relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.2, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by
applicable Law, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.2(g)(ii)(A),
(g)(ii)(B), (g)(ii)(C) and (g)(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

34



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8 BEN-E, as applicable (or successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8 BEN-E, as applicable
(or successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI (or successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a Tax Compliance
Certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN or IRS Form W-8 BEN-E, as
applicable (or successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a Tax Compliance Certificate, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a Tax Compliance Certificate
on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

35



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.2 (including by
the payment of additional amounts pursuant to this Section 3.2), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.2 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

3.3 Illegality. If any Lender determines in good faith that any Change in Law
has made it unlawful for any Lender to make, maintain or fund LIBOR Rate Loans,
or to determine or charge interest rates based upon the LIBOR Rate Option, or if
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on written notice thereof by such

 

36



--------------------------------------------------------------------------------

Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue LIBOR Rate Loans or to convert Base Rate Loans to
LIBOR Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all LIBOR Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued and unpaid interest and all other amounts payable by the Borrower under
this Agreement (including amounts payable under Section 3.5) on the amount so
prepaid or converted.

3.4 LIBOR Rate Option Unavailable; Interest After Default.

(a) Adjusted LIBOR Rate Unavailable. If prior to the commencement of any
Interest Period for any Borrowing proposed to be subject to the LIBOR Rate
Option:

(i) the Administrative Agent determines in good faith (which determination shall
be conclusive and binding absent manifest error) that either Dollar deposits are
not being offered to banks in the London interbank LIBOR Rate market or that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period; or

(ii) the Requisite Lenders determine in good faith (which determination shall be
conclusive and binding absent manifest error) that the Adjusted LIBOR Rate for
such Interest Period will not adequately and fairly reflect the cost to the
lenders of making or maintaining the Term Loans for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (x) any request to convert any Base Rate Loan
to, or continue any LIBOR Rate Loan at, the LIBOR Rate Option shall be
ineffective, and (y) the Base Rate Option shall apply to any and all Borrowings
upon the expiration of the Interest Period applicable thereto.

(b) Default Rate. To the extent permitted by Law, immediately upon the
occurrence and during the continuation of an Event of Default under clause
(g) or (h) of Section 9.1, or immediately after written demand by the Requisite
Lenders to the Administrative Agent after the occurrence and during the
continuation of an Event of Default under clause (a) of Section 9.1, then the
principal amount of all Obligations shall bear interest at the Default Rate. The
Borrower acknowledges that the increase in rates referred to in this
Section 3.4(b) reflects, among other things, the fact that such Term Loans or
other amounts have become a substantially greater risk given their default
status and that the Lenders are entitled to additional compensation for such
risk; and all such interest shall be payable by the Borrower upon demand by the
Administrative Agent.

 

37



--------------------------------------------------------------------------------

3.5 Indemnity. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss (excluding any Applicable Margin),
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Term Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower (for a reason, including the revocation of a
Loan Request, other than the failure of such Lender to make a Term Loan) to
prepay, borrow, continue or convert any Term Loan other than a Base Rate Loan on
the date or in the amount notified by the Borrower; or

(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 3.6;

including interest paid but excluding any Applicable Margin on LIBOR Rate Loans
and including any loss or expense arising from the cost, liquidation or
reemployment of funds obtained by it to maintain such Term Loan or from fees
payable to terminate the deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Term Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBOR Rate Loan was in
fact so funded.

3.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.2, or suspends making or continuing
LIBOR Rate Loans pursuant to Section 3.3, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Term Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.1 or Section 3.2 or
eliminate the cause of the suspension pursuant to Section 3.3, as the case may
be, in the future, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

38



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.2, or if any Lender suspends making or
continuing LIBOR Rate Loans pursuant to Section 3.3 and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 3.6(a) above or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.7), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.1 or 3.2) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower or applicable assignee shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 11.7;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.2, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.7 Survival. Each party’s obligations under this Article III shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Loan Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

IV. CONDITIONS OF LENDING

4.1 Effectiveness. The effectiveness of this Agreement and the obligation of
each Lender to make its Term Loans hereunder are subject to (in addition to, in
the case of the Term Loans, the performance by the Borrower of its obligations
to be performed hereunder at or prior to the making of any such Term Loans) the
satisfaction of the following conditions:

(a) Executed Loan and Other Documents. This Agreement shall have been duly
authorized and executed by the Borrower or other Persons, as applicable, in form
and substance reasonably satisfactory to the Administrative Agent.

 

39



--------------------------------------------------------------------------------

(b) Closing Certificates; Opinions.

(i) Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Financial Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, confirming compliance with
the conditions precedent set forth in Sections 4.1(g)(i), (ii) and (iii).

(ii) Certificate of Secretary of the Borrower. The Administrative Agent shall
have received a certificate of the secretary or assistant secretary of the
Borrower certifying that attached thereto is a true and complete copy of the
articles of incorporation of the Borrower, and all amendments thereto, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or organization, that attached thereto is a true
and complete copy of the bylaws of the Borrower as in effect on the date of such
certification; that attached thereto is a true and complete copy of the
resolutions of the board of directors of the Borrower, authorizing the
borrowings contemplated hereunder, the execution, delivery and performance of
this Agreement and the other Loan Documents, as applicable; and as to the
incumbency and genuineness of the signature of each officer of the Borrower
executing Loan Documents.

(iii) Compliance Certificate. A duly executed Compliance Certificate dated as of
the Closing Date and evidencing a Total Leverage Ratio of no greater than
4.5:1.00 as of June 30, 2016 on a Pro Forma Basis after giving effect to the
Term Loans;

(iv) Solvency Certificate. A duly completed, executed Solvency Certificate dated
as of the Closing Date and signed by a Financial Officer of the Borrower;

(v) Certificate of Good Standing. The Administrative Agent shall have received a
certificate as of a recent date of the good standing of the Borrower under the
laws of its jurisdiction of organization.

(vi) Opinion(s) of Counsel. The Administrative Agent shall have received a
favorable opinion of counsel to the Borrower addressed to the Administrative
Agent and the Lenders with respect to the Borrower and the Loan Documents,
reasonably satisfactory in form and substance to the Administrative Agent.

(c) Consents.

(i) Governmental and Third Party Approvals. The Borrower shall have delivered to
the Administrative Agent all necessary approvals, authorizations and consents,
if any, of all Persons, Governmental Authorities, including the FCC and all

 

40



--------------------------------------------------------------------------------

applicable PUCs, and courts having jurisdiction with respect to the execution
and delivery of this Agreement and the other Loan Documents, and all such
approvals shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted or threatened in writing before, nor any
adverse ruling received from, any Governmental Authority to enjoin, restrain or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which, as determined by
the Administrative Agent in its reasonable discretion, would make it inadvisable
to consummate the transactions contemplated by this Agreement and such other
Loan Documents.

(d) Fees, Expenses, Etc. The Borrower shall have paid, or shall concurrently
pay, all fees and expenses related to the Term Loans and the Loan Documents
payable on or before the Closing Date as required by this Agreement, any Fee
Letter or any other Loan Document.

(e) Litigation, Investigations, Audits, Etc. There shall be no action, suit,
proceeding or investigation pending against, or, to the knowledge of the
Borrower, threatened in writing against or in any other manner relating
adversely to, the Borrower or any of its respective properties, in any court or
before any arbitrator of any kind or before or by any Governmental Authority
(including the FCC), except (i) such as affect the telecommunications industry
generally or (ii) as disclosed in the Borrower’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2015, that would reasonably be expected to
have a Material Adverse Effect.

(f) Know-Your-Customer. At least three (3) Business Days prior to the Closing
Date, the Administrative Agent shall have received all documentation and other
information in order to comply with requirements of Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions which has been requested by the Administrative
Agent of the Borrower at least five (5) Business Days prior to the Closing Date.

(g) Other Conditions.

(i) At the time of and immediately after giving effect to the making of any Term
Loan on the Closing Date, the representations and warranties of the Borrower set
forth in Article V of this Agreement shall be (and such request by the Borrower
for the Term Loan shall constitute a representation and warranty by the Borrower
that such representations and warranties are) true, correct and complete in all
material respects, except that such representations and warranties that are
qualified in this Agreement by reference to materiality or a Material Adverse
Effect shall be true and correct in all respects, as of such date (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true, correct and complete in all material respects
as of such earlier date).

 

41



--------------------------------------------------------------------------------

(ii) No event shall have occurred and be continuing or would result from the
execution and delivery of this Agreement or the consummation of the borrowing
contemplated that would constitute an Event of Default or a Default.

(iii) Since December 31, 2015, there shall not have occurred any event or
condition that has had or would reasonably be expected to have a Material
Adverse Effect.

(h) Deliveries. The Administrative Agent shall have received each of the
following in form and substance reasonably satisfactory to the Administrative
Agent:

(i) a duly completed, executed Loan Request for the Term Loans requested to be
made on the Closing Date, including notice of election as to Interest Periods
(if applicable);

(ii) an executed letter from the Borrower with respect to any proceeds of the
Term Loans being disbursed to third parties authorizing the Administrative Agent
to distribute such proceeds on behalf of the Borrower in accordance with the
instructions set forth in such letter; and

(iii) any Term Loan Note requested by any Lender.

(i) Collateral. The Administrative Agent shall have received:

(i) evidence that the Borrower has effectively and validly pledged and perfected
the Collateral contemplated by the Collateral Documents; and

(ii) evidence that all filings and recordings that are necessary to perfect the
security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral described in the Collateral Documents have been filed
or recorded in all appropriate locations.

(j) Repayment of Certain Indebtedness. The Administrative Agent shall have
received evidence, in the form and substance reasonably satisfactory to the
Administrative Agent, that all existing Indebtedness of the Borrower in
connection with the Refinanced Credit Agreement has been, or immediately
following the disbursement of the proceeds of the Term Loan on the Closing Date,
will be, fully paid, satisfied and discharged.

 

42



--------------------------------------------------------------------------------

V. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Term Loans, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:

5.1 Organization, Powers, Governmental Approvals.

(a) The Borrower and each Principal Subsidiary (1) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (2) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and
(3) is qualified to do business in every jurisdiction where such qualification
is required, except where the failure so to qualify would not have a Material
Adverse Effect. The Borrower’s execution, delivery and performance of the Loan
Documents are within its corporate powers, have been duly authorized by all
necessary action and do not violate or create a default under (i) Law, (ii) its
constituent documents, or (iii) any contractual provision binding upon it,
except to the extent (in the case of violations or defaults described under
clauses (i) or (iii)) such violation or default would not reasonably be expected
to result in a Material Adverse Effect and would not have an adverse effect on
the validity, binding effect or enforceability of this Agreement or any other
Loan Documents and would not materially adversely affect any of the rights of
the Administrative Agent or any Lender under or in connection with this
Agreement or any other Loan Documents. Each of the Loan Documents constitutes
the legal, valid and binding obligation of the Borrower enforceable against it
in accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the rights of creditors generally and general principles of equity,
including an implied covenant of good faith and fair dealing).

(b) Except for (1) any Governmental Approvals required in connection with the
funding of the Term Loans (such approvals being “Borrowing Approvals”) and
(2) any Governmental Approvals the failure to obtain which could not reasonably
be expected to result in a Material Adverse Effect or affect the validity or
enforceability of this Agreement or any other Loan Document, all Governmental
Approvals required in connection with the execution and delivery by the Borrower
of this Agreement and the other Loan Documents and the performance by the
Borrower of its obligations hereunder and thereunder have been, and, prior to
the time of any Borrowing, all Borrowing Approvals will be, duly obtained, are
(or, in the case of Borrowing Approvals, will be) in full force and effect
without having been amended or modified in any manner that may impair the
ability of the Borrower to perform its obligations under this Agreement, and are
not (or, in the case of Borrowing Approvals, will not be) the subject of any
pending appeal, stay or other challenge.

5.2 Financial Statements. The Borrower has furnished or otherwise made available
to the Administrative Agent, for itself and its Subsidiaries, its most recent
filings with the Securities and Exchange Commission on Forms 10-K and 10-Q. Such
Forms 10-K and 10-Q do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make any statement therein, in light
of the circumstances under which it was made, not misleading. Each of the
financial statements in such Forms 10-K and 10-Q has been, and each of the
financial statements to be furnished pursuant to Section 8.2 will be, prepared
in accordance with GAAP applied consistently with prior periods, except as
therein noted, and fairly presents or will fairly present in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries as of the date thereof and the results of the operations of the
Borrower and its Subsidiaries for the period then ended.

 

43



--------------------------------------------------------------------------------

5.3 No Material Adverse Change. Since the date of the Borrower’s most recent
financial statements contained in its Annual Report on Form 10-K for the fiscal
year ended December 31, 2015, there has been no material adverse change in, and
there has occurred no event or condition which is likely to result in a material
adverse change in, the financial condition, results of operations, business,
assets or operations of the Borrower and the Subsidiaries taken as a whole (it
being understood that the consummation of an Asset Exchange shall not constitute
such a material adverse change).

5.4 Title to Properties; Possession Under Leases.

(a) To the best of the Borrower’s knowledge, each of the Borrower and the
Principal Subsidiaries has good and marketable title to, or valid leasehold
interests in, or other rights to use or occupy, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes. All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 7.1.

(b) Each of the Borrower and the Principal Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect, except where such failure to comply or maintain
such leases in full force and effect would not have a Material Adverse Effect.
Each of the Borrower and the Subsidiaries enjoys peaceful and undisturbed
possession under all such material leases except where such failure would not
have a Material Adverse Effect.

5.5 Ownership of Subsidiaries. The Borrower owns, free and clear of any Lien
(other than Liens expressly permitted by Section 7.1), all of the issued and
outstanding shares of common stock of each of the Principal Subsidiaries.

5.6 Litigation; Compliance with Laws.

(a) There is no action, suit, or proceeding, or any governmental investigation
or any arbitration, in each case pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Subsidiaries or any material
property of any thereof before any court or arbitrator or any governmental or
administrative body, agency, or official which (1) challenges the validity of
this Agreement or any other Loan Document, (2) may reasonably be expected to
have a material adverse effect on the ability of the Borrower to perform any of
its obligations under this Agreement or any other Loan Document or on the rights
of or benefits available to the Lenders under this Agreement or any other Loan
Document or (3) except as disclosed in the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2015, may reasonably be expected to have
a Material Adverse Effect.

(b) Neither the Borrower nor any of the Subsidiaries is in violation of any law,
rule, or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be anticipated to result in a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

(c) Except as set forth in or contemplated by the financial statements or other
reports referred to in Section 5.2 and which have been delivered or otherwise
made available to the Administrative Agent on or prior to the date hereof,
(1) the Borrower and each of its Subsidiaries have complied with all
Environmental Laws, except to the extent that failure to so comply is not
reasonably likely to have a Material Adverse Effect, (2) neither the Borrower
nor any of its Subsidiaries has failed to obtain, maintain or comply with any
permit, license or other approval under any Environmental Law, except where such
failure is not reasonably likely to have a Material Adverse Effect, (3) neither
the Borrower nor any of its Subsidiaries has received notice of any failure to
comply with any Environmental Law or become subject to any liability under any
Environmental Law, except where such failure or liability is not reasonably
likely to have a Material Adverse Effect, (4) no facilities of the Borrower or
any of its Subsidiaries are used to manage any Specified Substance in violation
of any law, except to the extent that such violations, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect, and
(5) the Borrower is aware of no events, conditions or circumstances involving
any Release of a Specified Substance that is reasonably likely to have a
Material Adverse Effect.

5.7 Agreements.

(a) Neither the Borrower nor any of the Subsidiaries is a party to any agreement
or instrument or subject to any corporate restriction that has resulted, or
could reasonably be anticipated to result, in a Material Adverse Effect.

(b) Neither the Borrower nor any of the Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be anticipated to result in a Material
Adverse Effect.

5.8 Federal Reserve Regulations. No part of the proceeds of the Term Loans will
be used, whether directly or indirectly, and whether immediately, incidentally,
or ultimately, for any purpose which entails a violation of, or which is
inconsistent with, the provisions of the Margin Regulations.

5.9 Investment Company Act. Neither the Borrower nor any of the Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.10 Use of Proceeds. The Borrower will use the proceeds of the Term Loans
solely for the purposes described in the recital paragraphs to this Agreement.

5.11 Tax Returns. Each of the Borrower and each of the Subsidiaries has filed or
caused to be filed all Federal, state and local and non-U.S. tax returns
required to have been filed by it and has paid or caused to be paid all taxes
(whether or not shown in such tax returns) and

 

45



--------------------------------------------------------------------------------

satisfied all of its withholding tax obligations, except (A) taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower shall have set aside on its books adequate reserves in accordance with
GAAP and (B) where such failure to file or pay would not reasonably be expected
to result in a Material Adverse Effect.

5.12 No Material Misstatements. No statement, information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the syndication or
negotiation of this Agreement or any other Loan Document or included herein or
therein or delivered pursuant hereto or thereto contained, contains, or will
contain any material misstatement of fact or intentionally omitted, omits, or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are, or will be made,
not materially misleading.

5.13 Employee Benefit Plans.

(a) Each Plan is in compliance with ERISA, except for such noncompliance that
has not resulted, and could not reasonably be anticipated to result, in a
Material Adverse Effect.

(b) No Plan has an accumulated or waived funding deficiency within the meaning
of Section 412 or Section 418B of the IRC and no failure to satisfy the minimum
funding standard under Section 412 of the IRC has occurred, whether or not
waived, with respect to any Plan, except for any such deficiency or failure that
has not resulted, and could not reasonably be anticipated to result, in a
Material Adverse Effect.

(c) No proceedings have been instituted to terminate any Plan, except for such
proceedings where the termination of a Plan has not resulted, and could not
reasonably be anticipated to result, in a Material Adverse Effect.

(d) Neither the Borrower nor any Subsidiary or ERISA Affiliate has incurred any
liability to or on account of a Plan under ERISA (other than obligations to make
contributions in accordance with such Plan), and no condition exists which
presents a material risk to the Borrower or any Subsidiary of incurring such a
liability, except for such liabilities that have not resulted, and could not
reasonably be anticipated to result, in a Material Adverse Effect.

5.14 Insurance. Each of the Borrower and the Principal Subsidiaries maintains
insurance with financially sound and reputable insurers, or self-insurance, with
respect to its properties and business against loss or damage of the kind
customarily insured against by reputable companies in the same or similar
business and of such types and in such amounts (with such deductible amounts) as
is customary for such companies under similar circumstances.

5.15 Anti-Corruption; Anti-Terrorism and Sanctions.

(a) Each of the Borrower and its Subsidiaries, Affiliates, officers, directors,
employees and agents are in compliance, in all respects, with all applicable
(i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii) Sanctions.

 

46



--------------------------------------------------------------------------------

(b) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower and its Subsidiaries, Affiliates,
officers, directors, employees and agents with all applicable
(i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii) Sanctions.

(c) None of the Borrower or its Subsidiaries, Affiliates, officers, directors,
employees or agents are Sanctioned Persons or have engaged in, or are now
engaged in, or will engage in, any dealings or transactions with any Sanctioned
Person.

(d) No Term Loans, use of proceeds or other transaction contemplated by this
Agreement will violate any applicable (i) Anti-Corruption Laws,
(ii) Anti-Terrorism Laws or (iii) Sanctions.

(e) The Borrower has provided to the Administrative Agent and the Lenders all
information requested by the Administrative Agent and the Lenders regarding the
Borrower and its Subsidiaries, Affiliates, officers, directors, employees and
agents that is necessary for the Administrative Agent and the Lenders to collect
to comply with applicable Anti-Corruption Laws, Anti-Terrorism Laws, Sanctions
and other Laws.

VI. AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
obligations in respect of which no claim has been made), unless the Requisite
Lenders shall otherwise give their written consent, the Borrower shall perform
and comply with all covenants in this Article VI.

6.1 Existence; Businesses and Properties.

(a) Preserve and maintain, cause each of the Principal Subsidiaries to preserve
and maintain, and cause each other Subsidiary to preserve and maintain (where
the failure by any such other Subsidiary to so preserve and maintain would
likely result in a Material Adverse Effect), its corporate existence, rights and
franchises, except in connection with an Asset Exchange, provided, however, that
the corporate existence of any Principal Subsidiary may be terminated if such
termination is not disadvantageous to the Administrative Agent or any Lender;

(b) continue to own all of the outstanding shares of common stock of each
Principal Subsidiary, except in connection with an Asset Exchange;

(c) comply, and cause each of the Subsidiaries to comply, in all material
respects, with all applicable laws, rules, regulations and orders, including all
Environmental Laws;

(d) pay, and cause each of the Subsidiaries to pay, before any such amounts
become delinquent, (i) all Taxes imposed upon it or upon its property, and
(ii) all claims (including claims for labor, materials, supplies, or services)
which might, if unpaid, become a Lien upon its property, unless, in each case,
the validity or amount thereof is being disputed in good faith, and the Borrower
has maintained adequate reserves with respect thereto, in each case where the
failure to so pay would be reasonably expected to cause a Material Adverse
Effect;

 

47



--------------------------------------------------------------------------------

(e) keep, and cause each of the Subsidiaries to keep, proper books of record and
account, containing complete and accurate entries of all financial and business
transactions of the Borrower and such Subsidiary in all material respects;

(f) continue to carry on, and cause each Principal Subsidiary to continue to
carry on, substantially the same type of business as the Borrower or such
Principal Subsidiary conducted as of the date hereof and business reasonably
related thereto, except for changes in such business that result from an Asset
Exchange; and

(g) maintain or cause to be maintained insurance with financially sound and
reputable insurers, or self-insurance, with respect to its properties and
business and the properties and business of the Subsidiaries against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, such insurance to be of such types and in such
amounts (with such deductible amounts) as is customary for such companies under
similar circumstances;

provided, however, that the foregoing shall not limit the right of the Borrower
or any of its Subsidiaries to engage in any transaction not otherwise prohibited
by Section 7.2, 7.3 or 7.4.

6.2 Maintaining Records. Maintain all financial records in accordance with GAAP
and, upon reasonable notice, permit the Administrative Agent and each Lender to
visit and inspect the financial records of the Borrower at reasonable times and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower with the appropriate officers thereof and, with the
Borrower’s consent (which shall not be unreasonably withheld), the independent
accountants therefor; provided, however, that if the Borrower shall so require,
a single representative shall be appointed by the Requisite Lenders to exercise
the rights granted to the Lenders under this Section 6.2; provided, further,
that when an Event of Default exists the Administrative Agent or any Lender may
do any of the foregoing, upon reasonable notice, at any time during normal
business hours (without appointment of a single representative by the Lenders).

6.3 Use of Proceeds. The Borrower will use the proceeds of the Term Loans solely
for the purposes described in the recital paragraphs to this Agreement.

6.4 CoBank Equity. So long as CoBank is a Lender hereunder, the Borrower will
acquire equity in CoBank in such amounts and at such times as CoBank may require
in accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Term Loans made by CoBank
hereunder may not exceed the maximum amount permitted by CoBank’s Bylaws and
Capital Plan at the time this Agreement is entered into. The Borrower
acknowledges receipt of a copy of (i) CoBank’s most recent annual report, and if
more recent, CoBank’s latest quarterly report, (ii) CoBank’s Notice to
Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan, which
describe the nature of all of the Borrower’s stock and other equities in CoBank
acquired in connection with its patronage loan from CoBank (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.

 

48



--------------------------------------------------------------------------------

(a) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of the
Borrower’s patronage with CoBank, (y) the Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and
(z) patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Term Loans or Term Loan Commitments on a non-patronage basis.

(b) Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit. The CoBank
Equities shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the CoBank
Equities or on patronage accrued by CoBank for the account of the Borrower
(including, in each case, proceeds thereof), such Lien shall be for CoBank’s
sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the CoBank Equities nor any accrued patronage shall be offset
against the Obligations except that, in the event of an Event of Default, CoBank
may elect to apply the cash portion of any patronage distribution or retirement
of equity to amounts due under this Agreement. The Borrower acknowledges that
any corresponding tax liability associated with such application is the sole
responsibility of the Borrower. CoBank shall have no obligation to retire the
CoBank Equities upon any Event of Default, Default or any other default by the
Borrower or at any other time, either for application to the Obligations or
otherwise.

6.5 Collateral Documents. Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, and other
documents), that the Administrative Agent may reasonably request, to satisfy the
Collateral Requirement and to cause the Collateral Requirement to be and remain
satisfied (with respect to any assets that are required to constitute Collateral
at the time of such request pursuant to this Agreement), all at the expense of
the Borrower and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents. For the avoidance of doubt, the Liens created by
the Pledge Agreement securing the Obligations hereunder and under the other Loan
Documents shall not be subject to automatic termination or release pursuant to
Section 4.12 of the Pledge Agreement.

 

49



--------------------------------------------------------------------------------

VII. NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
obligations in respect of which no claim has been made), unless the Requisite
Lenders shall otherwise give their written consent, the Borrower shall perform
and comply with all covenants in this Article VII, and the Borrower will not:

7.1 Liens; Restrictions on Sales of Receivables. Create, incur, assume, or
suffer to exist, or permit any of the Subsidiaries to create, incur, assume, or
suffer to exist, any Lien on any of its property now owned or hereafter acquired
to secure any Indebtedness of the Borrower or any such Subsidiary, or sell or
assign any accounts receivable in connection with a financing or factoring
transaction (other than in the ordinary course of business), other than:
(a) Liens listed on Schedule 7.1 on the Closing Date and Liens securing any
Indebtedness incurred to refinance, refund, renew or extend any Indebtedness
secured by Liens listed on Schedule 7.1 to the extent not increasing the
principal amount thereof except by the amount of accrued and unpaid interest and
premium thereon and reasonable fees and expense in connection with such
refinancing, refunding, renewal or extension so long as the Liens securing such
Indebtedness shall be limited to all or part of the same property that secured
the Indebtedness refinanced, refunded, renewed or extended (and improvements on
and proceeds from such property); (b) pledges or deposits to secure the utility
obligations of the Borrower incurred in the ordinary course of business;
(c) Liens upon or in property now owned or hereafter acquired to secure
Indebtedness incurred (1) solely for the purpose of financing the acquisition,
construction, lease or improvement of such property, provided that such
Indebtedness shall not exceed the fair market value of the property being
acquired, constructed, leased or improved or (2) to refinance, refund, renew or
extend any Indebtedness described in subclause (1) to the extent not increasing
the principal amount thereof except by the amount of accrued and unpaid interest
and premium thereon and reasonable fees and expense in connection with such
refinancing, refunding, renewal or extension so long as the Liens securing such
Indebtedness shall be limited to all or part of the same property that secured
the Indebtedness refinanced, refunded, renewed or extended (and improvements on
and proceeds from such property); (d) Liens on the assets of any Person merged
or consolidated with or into (in accordance with Section 7.4) or acquired by the
Borrower or any Subsidiary that were in effect at the time of such merger,
consolidation or acquisition and Liens securing any Indebtedness incurred to
refinance, refund, renew or extend any Indebtedness secured by Liens described
in this clause (d) to the extent not increasing the principal amount thereof
except by the amount of accrued and unpaid interest and premium thereon and
reasonable fees and expense in connection with such refinancing, refunding,
renewal or extension so long as the Liens securing such Indebtedness shall be
limited to all or part of the same property that secured the Indebtedness
refinanced, refunded, renewed or extended (and improvements on and proceeds from
such property); (e) Liens for taxes, assessments and governmental charges or
levies, which are not yet due or which are being contested in good faith by
appropriate proceedings; (f) Liens securing Indebtedness of the Borrower or any
Subsidiary to the Rural Electrification Administration or the Rural Utilities
Service (or any successor to any such agency) in an aggregate principal amount
outstanding at any time not to exceed $50,000,000; (g) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s or other like
Liens arising in the ordinary course of business relating to obligations not
overdue for a period of more than 60 days or which are bonded or being contested
in good faith by appropriate proceedings; (h) pledges or deposits in connection
with workers’ compensation laws

 

50



--------------------------------------------------------------------------------

or similar legislation or to secure public or statutory obligations; (i) Liens
or deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(j) easements, rights of way, restrictions and other encumbrances incurred
which, in the aggregate, do not materially interfere with the ordinary conduct
of business; (k) restrictions by Governmental Authorities on the operations,
business or assets of the Borrower or its Subsidiaries that are customary in the
Borrower’s and its Subsidiaries’ businesses; (l) sales of accounts receivable
pursuant to, and Liens existing or deemed to exist in connection with, any
Securitization Transactions, provided that the aggregate amount of all such
Securitization Transactions shall not at any time exceed $300,000,000; (m) other
Liens (other than on the assets and/or equity interests of Frontier North and/or
its Subsidiaries) securing Indebtedness in an aggregate principal amount, when
aggregated, without duplication, with the principal amount of Indebtedness of
Subsidiaries outstanding pursuant to clause (iii) of Section 7.7(a), not to
exceed $500,000,000 at any one time outstanding; (n) Liens (other than on the
assets and/or equity interests of Frontier North and/or its Subsidiaries)
securing Indebtedness of the Borrower and its Subsidiaries incurred to finance
the Verizon Acquisition (other than the Loans) (“Verizon Acquisition Debt”) so
long as such Liens equally and ratably secure the Obligations pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent; (o) Liens securing Indebtedness incurred pursuant to the
Existing Credit Agreements; (p) Liens created under the Loan Documents securing
the Secured Obligations; (q) Liens securing any letter of credit facility or
similar facility of the Borrower or any of its Subsidiaries in an aggregate
principal amount outstanding at any time not to exceed $75,000,000, so long as
such Liens equally and ratably secure the Obligations pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent; and
(r) Liens on the assets and/or equity interests of Frontier North and/or any of
its Subsidiaries that secure Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount not to exceed $250,000,000 less
the amount of Indebtedness incurred pursuant to Section 2.21 of the 2015 JPMC
Credit Facility (as in effect on the Closing Date); provided, however, that the
Borrower or any Subsidiary may create, incur, assume or suffer to exist other
Liens (in addition to Liens excepted by the foregoing clauses (a) through (r))
on its assets (other than the assets and/or equity interests of Frontier North)
so long as (1) such Liens equally and ratably secure the Obligations pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and (2) at the time of any incurrence of Indebtedness
secured by Liens in reliance on this proviso, the sum of (without duplication)
(i) the aggregate principal amount of all such Indebtedness secured by Liens in
reliance on this proviso, plus (ii) the aggregate principal amount of
Indebtedness of the Borrower and its Subsidiaries secured by Liens in reliance
on clause (n), (o) or (p) above, plus (iii) the aggregate principal amount of
Indebtedness of Subsidiaries outstanding pursuant to Section 7.7(a) (other than
clauses (i) through (iv) of Section 7.7(a)), shall not exceed the Maximum
Priority Amount at such time.

7.2 Ownership of the Principal Subsidiaries. Sell, assign, pledge, or otherwise
transfer or dispose of any shares of common stock, voting stock, or stock
convertible into voting or common stock of any Principal Subsidiary, except
(a) to another Subsidiary, (b) in connection with an Asset Exchange,
(c) pursuant to clauses (m) and (o) of Section 7.1 (to the extent an equal and
ratable pledge is required under any Existing Credit Agreement as a result of
any such pledge pursuant to clause (m) of Section 7.1), or (d) pursuant to any
Collateral Document; provided, however, that the Borrower may pledge any shares
of common stock, voting stock, or stock convertible into voting or common stock
of any Principal Subsidiary so long as such pledge equally and ratably secures
the Obligations pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent.

 

51



--------------------------------------------------------------------------------

7.3 Asset Sales. Except in connection with an Asset Exchange, sell or permit any
Principal Subsidiary to sell, assign, or otherwise dispose of telecommunications
assets (whether in one transaction or a series of transactions), if the net,
after-tax proceeds thereof are used by the Borrower or any Subsidiary to prepay
(other than a mandatory prepayment in accordance with the terms of the
applicable governing documents, including pursuant to any put provision)
Indebtedness incurred after the date hereof which Indebtedness has a maturity
later than the Maturity Date (other than bridge or other financings incurred in
connection with an asset purchase or sale, including acquisition indebtedness or
indebtedness of an acquired entity or indebtedness incurred to refinance
indebtedness outstanding as of the date hereof).

7.4 Mergers. Merge or consolidate with, or sell, assign, lease, or otherwise
dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired),
except in connection with an Asset Exchange, to any Person, or permit any
Principal Subsidiary to do so, except that (a) any Subsidiary may merge or
consolidate with or, subject to Section 7.3, sell, assign, lease, or otherwise
dispose of assets to the Borrower or any other Subsidiary, (b) any Subsidiary
may merge or consolidate with any other Person so long as the surviving entity
is or becomes a Subsidiary and (c) the Borrower may merge or consolidate with
any other Person; provided that, (1) in the case of clause (c) above,
immediately after giving effect thereto, no Event of Default or a Default shall
have occurred and be continuing and (2) in any such case of any such merger or
consolidation to which the Borrower is a party, either the Borrower is the
surviving entity or the surviving entity (if not the Borrower) has a
consolidated net worth (as determined in accordance with GAAP) immediately
subsequent to such merger or consolidation at least equal to the Consolidated
Net Worth of the Borrower immediately prior to such merger or consolidation and
expressly assumes the obligations of the Borrower hereunder; provided, further,
that, notwithstanding the foregoing, the Borrower and any of the Principal
Subsidiaries may sell, assign, lease, or otherwise dispose assets in the
ordinary course of business and may sell, assign, lease, or otherwise dispose of
worn out or obsolete equipment on a basis consistent with good business
practices.

7.5 Restrictions on Dividends.

(a) Enter into or permit any Principal Subsidiary to enter into, any contract or
agreement (other than with a governmental regulatory authority having
jurisdiction over the Borrower or such Principal Subsidiary) restricting the
ability of such Principal Subsidiary to pay dividends or make distributions to
the Borrower in any manner that would impair the ability of the Borrower to meet
its present and future obligations hereunder, other than customary restrictions
relating to dividends set forth in any Collateral Documents or in any pari passu
pledge thereof that are substantially similar in all material respects to such
restrictions set forth in any Collateral Document or that are otherwise
reasonably satisfactory to the Administrative Agent.

(b) In the case of the Borrower only, declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, in each case if any Event of Default has occurred and is continuing at the
time of such action or will result therefrom (but excluding the payment of
dividends declared and announced by the Board of Directors at a time when no
Event of Default existed).

 

52



--------------------------------------------------------------------------------

7.6 Transactions with Affiliates. Except in connection with an Asset Exchange,
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (or permit any of its Subsidiaries to do any of the foregoing),
except that the Borrower or any Subsidiary may engage in any of the foregoing
transactions (to the extent not otherwise prohibited hereunder) (a) on terms and
conditions not materially less favorable to the Borrower or such Subsidiary than
would reasonably be expected to be obtained on an arm’s-length basis from
unrelated third parties for a comparable transaction, (b) as otherwise may be
required by any Federal or state Governmental Authority, (c) so long as such
transactions are not materially disadvantageous to the Borrower, (d) so long as
such transactions are solely among the Borrower and/or one or more of its
Subsidiaries (or an entity that becomes a Subsidiary of the Borrower as a result
of such transaction) (or any combination thereof), or (e) that are Disclosed
Matters.

7.7 Subsidiary Indebtedness.

(a) Permit any Subsidiary to enter into, directly or indirectly, issue, incur,
assume or Guarantee any Indebtedness unless (1) the Obligations are Guaranteed
by such Subsidiary on a pari passu basis pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and (2) at the
time of any incurrence of such Indebtedness, the sum of (without duplication)
(x) the aggregate outstanding principal amount of such Indebtedness of
Subsidiaries (including the principal amount of any Guarantee of the Obligations
but excluding Indebtedness permitted by clauses (i) through (v) below), plus
(y) the aggregate outstanding principal amount of Indebtedness of the Borrower
and its Subsidiaries secured by Liens in reliance on clause (n), (o) or (p) of
Section 7.1 or the final proviso to Section 7.1, shall not exceed the Maximum
Priority Amount at such time, except (i) Indebtedness in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such Indebtedness
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower (and any refinancing, refunding, renewal or extension
of such Indebtedness to the extent not increasing the principal amount thereof
except by the amount of accrued and unpaid interest and premium thereon and
reasonable fees and expenses in connection with such refinancing, refunding,
renewal or extension), (ii) any Indebtedness in effect as of the Closing Date
that is listed on Schedule 7.7 (and any refinancing, refunding, renewal or
extension of such Indebtedness to the extent not increasing the principal amount
thereof except by the amount of accrued and unpaid interest and premium thereon
and reasonable fees and expenses in connection with such refinancing, refunding,
renewal or extension), (iii) additional Indebtedness, when aggregated, without
duplication, with the principal amount of Indebtedness secured by Liens in
reliance on clause (m) of Section 7.1, not to exceed $500,000,000 in principal
amount at any one time outstanding, (iv) Indebtedness of a Subsidiary to the
Borrower or another Subsidiary and (v) Verizon Acquisition Debt, subject to
compliance with clause (n) of Section 7.1.

 

53



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, permit Frontier North and any of its
Subsidiaries to enter into, directly or indirectly, issue, incur, assume or
Guarantee any Indebtedness except (1) Indebtedness in effect at the time such
Subsidiary becomes a Subsidiary of Frontier North, so long as such Indebtedness
was not entered into solely in contemplation of such Person becoming a
Subsidiary of Frontier North (and any refinancing, refunding, renewal or
extension of such Indebtedness to the extent not increasing the principal amount
thereof except by the amount of accrued and unpaid interest and premium thereon
and reasonable fees and expenses in connection with such refinancing, refunding,
renewal or extension), (2) any Indebtedness in effect as of the Closing Date
(and any refinancing, refunding, renewal or extension of such Indebtedness to
the extent not increasing the principal amount thereof except by the amount of
accrued and unpaid interest and premium thereon and reasonable fees and expenses
in connection with such refinancing, refunding, renewal or extension),
(3) additional Indebtedness not to exceed $250,000,000 in principal amount at
any one time outstanding, (4) Indebtedness of Frontier North or any of its
Subsidiaries to the Borrower or another of the Borrower’s Subsidiaries and
(5) Indebtedness issued, incurred, assumed or Guaranteed at any time when no
Indebtedness secured by a Lien on the assets or equity interests of Frontier
North pursuant to clause (p) of Section 7.1 is outstanding

7.8 Anti-Corruption; Anti-Terrorism; Sanctions.

(a) None of the Borrower or its Subsidiaries, Affiliates, officers, directors,
employees or agents will engaged in any dealings or transactions with any
Sanctioned Person or in violation of any applicable Anti-Corruption Laws,
Anti-Terrorism Laws or Sanctions.

(b) The Borrower will not fund all or any part of any payment under this
Agreement or any other Loan Document out of proceeds derived from transactions
that violate Sanctions, or with any Sanctioned Person, or with or connected to
any Sanctioned Country.

(c) The Borrower shall not (a) use the proceeds of any Term Loan hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose or (b) request any Term Loan or use (or permit the use by any of its
Subsidiaries or its or their respective Affiliates, directors, officers,
employees or agents) the proceeds of any Term Loan, whether directly or
indirectly, in violation of Anti-Corruption Laws, Anti-Terrorism Laws, Sanctions
or other applicable Law.

VIII. FINANCIAL COVENANTS AND REPORTING

The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
obligations in respect of which no claim has been made), unless the Requisite
Lenders shall otherwise give their written consent, the Borrower shall perform
and comply with all covenants in this Article VIII. For the purposes of this
Article VIII, all covenants calculated for the Borrower shall be calculated on a
consolidated basis for the Borrower and its Subsidiaries.

 

54



--------------------------------------------------------------------------------

8.1 Total Leverage Ratio. The Borrower shall maintain at all times, measured at
each fiscal quarter end, a Total Leverage Ratio less than or equal to 4.5:1.0.

8.2 Financial Statements and Other Reports. The Borrower will and will cause its
Subsidiaries to maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP consistently applied (it being understood
that quarterly financial statements are not required to have footnote
disclosures and are subject to normal year-end audit adjustments). The Borrower
will deliver each of the financial statements and other reports described below
to the Administrative Agent.

(a) Quarterly Financials. Within 65 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, consolidated balance
sheets and related statements of income and cash flows of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the then elapsed portion
of the fiscal year (which requirement shall be deemed satisfied by the delivery
of the Borrower’s Quarterly Report on Form 10-Q (or any successor form) for such
quarter), each certified by a Financial Officer as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to the absence of footnotes and normal year-end
audit adjustments;

(b) Year-End Financials. As soon as available and in any event within 110 days
after the end of each fiscal year of the Borrower, consolidated balance sheets
and the related statements of income and cash flows of the Borrower and its
Subsidiaries as of the close of such fiscal year (which requirement shall be
deemed satisfied by the delivery of the Borrower’s Annual Report on Form 10-K
(or any successor form) for such year), all audited by KPMG LLP or other
independent public accountants of recognized national standing, certified
without any material qualification or exception as to the scope of such audit or
any “going concern” or like qualification by such accountants, and accompanied
by an opinion of such accountants to the effect that such consolidated financial
statements fairly present in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(c) The Borrower Compliance Certificate. Together with each delivery of
financial statements of the Borrower and its Subsidiaries pursuant to Sections
8.2(a) or 8.2(b), the Borrower will deliver a Compliance Certificate of the
Borrower (1) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (2) setting forth reasonably detailed
calculations (including with respect to any pro forma effect given to a Material
Transaction) demonstrating compliance with Section 8.1 as of the last day of the
most recent fiscal quarter covered by such financial statements.

 

55



--------------------------------------------------------------------------------

(d) Budget. As soon as available and in any event within 65 days after the
beginning of the Borrower’s fiscal years, the Borrower will deliver a Budget of
the Borrower and its consolidated Subsidiaries for such fiscal year.

(e) SEC Filings. Promptly upon the mailing or filing thereof, copies of all
financial statements, reports and proxy statements mailed to the Borrower’s
public shareholders, and copies of all registration statements (other than those
on Form S-8) and Form 8-K’s (to the extent that such Form 8-K’s disclose actual
or potential adverse developments with respect to the Borrower or any of its
Subsidiaries that constitute, or could reasonably be anticipated to constitute,
a Material Adverse Effect) filed with the Securities and Exchange Commission
(the “SEC”) (or any successor thereto) or any national securities exchange.

(f) Litigation and Other Notices. Promptly upon any Financial Officer of the
Borrower becoming aware of the following, Borrower will provide written notice
thereof to the Administrative Agent:

(i) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(ii) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
of the Subsidiaries which is reasonably likely to be adversely determined and
which, if adversely determined, could reasonably be anticipated to result in a
Material Adverse Effect; and

(iii) any development with respect to the Borrower or any Subsidiary that has
resulted in, or could reasonably be anticipated to result in, a Material Adverse
Effect.

(g) ERISA Events. Promptly after (1) the occurrence thereof, notice of any ERISA
Termination Event or “prohibited transaction”, as such term is defined in
Section 4975 of the IRC, with respect to any Plan that results, or could
reasonably be anticipated to result, in a Material Adverse Effect, which notice
shall specify the nature thereof and the Borrower’s proposed response thereto,
and (2) actual knowledge thereof, copies of any notice of PBGC’s intention to
terminate or to have a trustee appointed to administer any Plan.

(h) Other Information. Promptly, from time to time, such other information,
regarding the Borrower’s operations, business affairs and financial condition,
or compliance with the terms of this Agreement, as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request.

(i) Delivery of Information. Documents required to be delivered pursuant to
Section 8.2(a), (b) or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC (or any successor thereto)) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the

 

56



--------------------------------------------------------------------------------

Borrower posts such documents, or provides a link thereto at www.frontier.com;
or (2) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 8.2(c) to the Administrative Agent.
Except for Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

IX. EVENTS OF DEFAULT

9.1 Events of Default. An Event of Default means the occurrence or existence of
any one or more of the following:

(a) Payment. The Borrower shall fail to pay (1) any principal of the Term Loans
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise, or (2) any
interest on the Term Loans or any fee or any other amount (other than an amount
referred to in clause (1) of this Section 9.1(a)) payable under this Agreement
or under any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days; or

(b) Default in Other Agreements. Any breach by the Borrower or any of its
Principal Subsidiaries of any agreement or instrument relating to Indebtedness
occurs that results in any Indebtedness of any one or more of the Borrower and
its Principal Subsidiaries in an aggregate principal amount exceeding
$150,000,000 becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any such Indebtedness or any trustee or agent
on its or their behalf to cause any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, in each case after giving effect to any applicable grace
period and delivery of any applicable required notice; or, as a result of any
such breach, any such Indebtedness shall be required to be prepaid (other than
by a regularly scheduled required prepayment, pursuant to any put right (or
similar right) of the holder thereof, or by the exercise by the Borrower or any
Principal Subsidiary of its right to make a voluntary prepayment) in whole or in
part prior to its stated maturity; or there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (1) any
event of default under such Swap Contract as to which

 

57



--------------------------------------------------------------------------------

the Borrower or any Principal Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (2) any Termination Event (as defined in such Swap
Contract) under such Swap Contract as to which the Borrower or any Principal
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than $150,000,000; provided that this
Section 9.1(b) shall not apply to any (x) Indebtedness that becomes due as a
result of a voluntary redemption, repayment or refinancing of such Indebtedness
effected in accordance with the terms of the agreement governing such
Indebtedness and which is not prohibited by this Agreement, or (y) Indebtedness
that is mandatorily prepayable or redeemable prior to the scheduled maturity
thereof with the proceeds of the issuance of capital stock, the incurrence of
other Indebtedness or the sale or other disposition of any assets, so long as
such Indebtedness that has become due is so prepaid or redeemed with such net
proceeds required to be used to prepay such Indebtedness when due (or within any
applicable grace period) and such event shall not have otherwise resulted in an
event of default with respect to such Indebtedness; or

(c) Breach of Warranty. Any representation or warranty made or deemed made by or
on behalf of the Borrower or any of its Subsidiaries in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or any waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or any waiver hereunder or thereunder, shall
prove to have been incorrect when made or deemed made in any material respect;
or

(d) Breach of Certain Provisions. Failure of the Borrower to perform or comply
with any term or condition contained in Sections 6.1(f), 6.3 or 8.1, or in
Article VII; or

(e) Other Defaults Under Loan Documents. The Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Sections 9.1(a) or 9.1(d)) or any other Loan Document
and such failure shall continue unremedied for a period of 30 days after the
earlier to occur of (1) the Borrower obtaining knowledge thereof and (2) the
date that notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

(f) Default in Other Indebtedness. The Borrower or any Principal Subsidiary
shall fail to make any payment of any amount in respect of Indebtedness in an
aggregate principal amount of $150,000,000 or more, when and as the same shall
become due and payable after giving effect to any applicable grace periods; or

(g) Involuntary Bankruptcy; Appointment of Receiver; Etc. An involuntary
proceeding shall be commenced or an involuntary petition shall be filed in a
court of competent jurisdiction seeking (1) liquidation, reorganization or other
relief in respect of the Borrower or any of its Principal Subsidiaries or its
debts, or of a substantial part of its assets, under any Federal or state
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (2) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Principal
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undischarged, unvacated or
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered; or

 

58



--------------------------------------------------------------------------------

(h) Voluntary Bankruptcy; Appointment of Receiver; Etc. The Borrower or any of
its Principal Subsidiaries shall (1) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal or state bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (2) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 9.1(g), (3) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Principal Subsidiaries or for a substantial part of its
assets, (4) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (5) make a general assignment for the
benefit of creditors or (6) take any action for the purpose of effecting any of
the foregoing; or

(i) Judgment and Attachments. One or more judgments for the payment of money in
an aggregate amount in excess of $150,000,000 (to the extent not paid, fully
bonded or covered by insurance or a third party indemnity) shall be rendered
against the Borrower or any of its Subsidiaries or any combination thereof and
the same shall remain undischarged, unvacated or undismissed for a period of 60
consecutive days during which execution shall not be effectively stayed (by
reason of pending appeal or otherwise), or any action shall be legally taken by
a judgment creditor to attach or levy upon any assets of the Borrower or any of
its Subsidiaries to enforce any such judgment and such action shall not have
been stayed; or

(j) ERISA; Pension Plans. A Plan shall fail to maintain the minimum funding
standard required by Section 412(a) of the IRC for any plan year or a waiver of
such standard is sought or granted under Section 412(c), or a Plan is or shall
have been terminated or the subject of termination proceedings under ERISA, or
the Borrower or an ERISA Affiliate has incurred a liability to or on account of
a Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, and there shall
result from any such event or events a Material Adverse Effect; or

(k) Change in Control. A Change in Control shall occur; or

(l) Events Regarding Collateral Documents. After execution thereof, (1) any
material provisions of any Collateral Document shall cease to be in full force
and effect, or the Borrower or Frontier Communications ILEC shall so assert in
writing, or (2) any Lien required hereby that is created by any Collateral
Document shall cease to be enforceable and of the same effect and priority
purported to be created thereby, or the Borrower or Frontier Communications ILEC
shall so assert in writing, in each case, for any reason other than (x) pursuant
to the terms hereof and thereof including as a result of a transaction not
prohibited under this Agreement or (y) the failure of the Administrative Agent
or the Collateral Agent to maintain possession of any certificates representing
or evidencing the Collateral actually delivered to it.

 

59



--------------------------------------------------------------------------------

9.2 Consequences of Event of Default.

(a) Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Section 9.1 (other than
Section 9.1(g) or (h)) shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Term Loans and
the Administrative Agent may, and upon the request of the Requisite Lenders,
shall by written notice to the Borrower, declare the unpaid principal amount of
the Term Loans then outstanding and all interest accrued thereon, any unpaid
fees and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder to be forthwith due and payable, and the same shall thereupon become
and be immediately due and payable to the Administrative Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived; and

(b) Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of Default
specified under Section 9.1(g) or (h) shall occur, the Lenders shall be under no
further obligations to make Term Loans hereunder and the unpaid principal amount
of the Term Loans then outstanding and all interest accrued thereon, any unpaid
fees and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder automatically shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

(c) Set-off. If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.11
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

60



--------------------------------------------------------------------------------

(d) Application of Proceeds. After the exercise of remedies provided for in this
Section 9.2 (or after the Term Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article X), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to payment of all other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Last, the balance, if any, after Payment in Full of all of the Obligations, to
the Borrower or as otherwise required by Law.

X. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders (on behalf of itself and
each of its Affiliates) hereby irrevocably appoints CoBank to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article X are solely for the benefit
of the Administrative Agent and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

 

61



--------------------------------------------------------------------------------

Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.3 No Fiduciary Duty. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its good faith opinion or the
good faith opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

10.4 Exculpation. The Administrative Agent shall not be liable to the Lenders
for any action taken or not taken by it (i) with the consent or at the request
of the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.1 and
9.2) or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower or a
Lender.

(a) The Administrative Agent shall not be responsible to the Lenders for or have
any duty to the Lenders to ascertain or inquire into (i) any statement, warranty
or representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or

 

62



--------------------------------------------------------------------------------

observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.5 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Term Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.6 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article X shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Term Loan Facility as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub agents.

10.7 Filing Proofs of Claim. In case of the pendency of any proceedings under
any Debtor Relief Law or any other judicial proceeding relating to the Borrower,
the Administrative Agent (irrespective of whether the principal of any Term Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
therefor) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the owing and unpaid
principal and interest in respect to the Obligations and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.7 and 3.5)
allowed in such proceeding;

 

63



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.7 and 3.5.

10.8 Resignation or Removal of the Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, in consultation with the Borrower, to appoint a successor
Administrative Agent that is reasonably acceptable to the Borrower. If no such
successor shall have been so appointed by the Requisite Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier date as
the Requisite Lenders may approve) (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to) on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above; provided, that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then the Administrative Agent’s resignation shall nonetheless
become effective in accordance with such notice on the Resignation Effective
Date. If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, the Requisite Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor reasonably acceptable to the Borrower. If no
such successor shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Requisite Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date,
as applicable, (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the

 

64



--------------------------------------------------------------------------------

Requisite Lenders appoint a successor Administrative Agent as provided for above
in this Section 10.8. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired or removed) Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Resignation Effective Date or the Removal Effective Date,
as applicable, the provisions of this Article X and Section 11.3 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

10.9 Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.10 Enforcement. By its acceptance of the benefits of this Agreement and the
other Loan Documents, each Lender agrees that (i) subject to Section 11.2, the
Loan Documents may be enforced only by the Administrative Agent, acting upon the
instructions or with the consent of Requisite Lenders as provided in this
Agreement and (ii) no Lender shall have any right individually to enforce or
seek to enforce this Agreement or the other Loan Documents or to realize upon
any collateral or other security given to secure the payment and performance of
the Obligations.

10.11 No Other Duties, etc. Anything herein to the contrary notwithstanding, the
Administrative Agent shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

10.12 No Reliance on the Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, Anti-Corruption Law or
Sanctions, including any programs involving any of the following items relating
to or in connection with the Borrower, its Affiliates or its agents, the Loan
Documents or the transactions hereunder or contemplated hereby: (a) any identity
verification procedures, (b) any recordkeeping, (c) comparisons with government
lists, (d) customer notices or (e) other procedures required under the CIP
Regulations or such other Laws.

 

65



--------------------------------------------------------------------------------

10.13 Authorization to Release Collateral.

(a) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion to release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document upon repayment in full
and termination of all Secured Obligations (other than contingent
indemnification obligations as to which no claim has been made), or subject to
Section 11.1, if approved, authorized or ratified in writing by the Requisite
Lenders. Upon request by the Administrative Agent at any time, the Requisite
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property pursuant to this
Section 10.13.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

XI. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers. With the written consent of the
Requisite Lenders, the Administrative Agent, acting on behalf of all the
Lenders, and the Borrower may from time to time enter into written agreements
amending or changing any provision of this Agreement or any other Loan Document
or the rights of the Lenders or the Borrower hereunder or thereunder, or may
grant written waivers or consents hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Borrower; provided, that no such agreement, waiver or
consent may be made that will:

(a) extend or increase the Term Loan Commitment of any Lender (or reinstate any
obligation to make the Term Loans terminated pursuant to Section 9.2) without
the written consent of such Lender whose Term Loan Commitment is being extended
or increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.1 or of any Default, Event of Default,
mandatory prepayment or a mandatory reduction in Term Loan Commitments is not
considered an extension or increase in Term Loan Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Term Loan Commitments hereunder or under any other Loan
Document) without the written consent of each Lender entitled to receive such
payment or whose Term Loan Commitments are to be reduced, it being understood
that the waiver of any mandatory prepayment of the Term Loans (or any definition
relating thereto) shall not constitute a postponement of any date scheduled for
the payment of principal or interest;

 

66



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Term Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Requisite Lenders shall be
necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on the Term
Loans or to reduce any fee payable hereunder;

(d) change Section 2.10 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(e) change any provision of this Section 11.1 or the definition of “Requisite
Lenders” or otherwise change the percentage of the Lenders which shall be
required for the Lenders to take any action hereunder without the written
consent of each Lender directly affected thereby;

(f) release the Borrower without the consent of each Lender; or

(g) except as otherwise provided in Section 10.13, release all or substantially
all of the Collateral without the written consent of each Lender whose
Obligations are secured by such Collateral;

provided that (i) no agreement, waiver or consent that would modify the
interests, rights or obligations of the Administrative Agent may be made without
the written consent of such Administrative Agent, and (ii) only the consent of
the Administrative Agent and the Borrower shall be required for any amendment to
the Fee Letter; and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1(a) through
11.1(g) above, the consent of the Requisite Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(each a “Non-Consenting Lender”), then the Borrower shall have the right to
replace any such Non-Consenting Lender with one or more replacement Lenders
pursuant to Section 3.6.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Term Loan
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender or amounts due to it permanently reduced without the
consent of such Lender, and (z) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects
such Defaulting Lender disproportionately adversely relative to other affected
Lenders (other than solely as a result of differing amounts of the Term Loans
held by such Defaulting Lender vis-à-vis the other Lenders) shall require the
consent of such Defaulting Lender.

 

67



--------------------------------------------------------------------------------

11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies that they would otherwise have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent for the
benefit of the Lenders; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 9.2 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law.

11.3 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of a single external counsel for the
Administrative Agent) in connection with the syndication of the Term Loan
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of a single counsel for the
Administrative Agent and the Lenders (selected by the Administrative Agent) plus
one additional counsel if any Lender reasonably determines that due to a
conflict its interests are better represented by separate counsel), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Term Loans made hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”)

 

68



--------------------------------------------------------------------------------

against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of a single counsel for the Indemnitees (selected by
the Administrative Agent) plus one additional counsel if any Indemnitee
reasonably determines that due to a conflict its interests are better
represented by separate counsel) incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Term
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Specified Substances on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any liability
under Environmental Laws related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages and other similar amounts arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Pro Rata Share at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as

 

69



--------------------------------------------------------------------------------

a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof. No Indemnitee referred to in
Section 11.3 shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

(f) Survival. Each party’s obligations under this Section 11.3 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Loan Commitments, the
termination of this Agreement and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

11.4 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile (i) if to a Lender,
at its address (or facsimile number) set forth in its Administrative
Questionnaire or (ii) if to any other Person, to it at its address (or facsimile
number) set forth on Schedule 1.1(B). Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

70



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient, at its
e-mail address as described in the foregoing clause (i), of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number or e-mail address, if applicable, for notices and other communications
hereunder by notice to the other parties hereto.

(d) Platform.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s , the Borrower’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf the Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

11.5 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.6 Duration; Survival. All representations and warranties of the Borrower
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder, the
termination of this Agreement and

 

71



--------------------------------------------------------------------------------

Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Term Loan Notes, Article II, Article III, Section 11.3, Section 11.10 or any
other provision of any Loan Document and the agreement of the Lenders set forth
in Section 11.3(c), shall survive Payment In Full and shall protect the
Administrative Agent, the Lenders and any other Indemnitees against events
arising after such termination as well as before. All other covenants and
agreements of the Borrower shall continue in full force and effect from and
after the date hereof and until Payment In Full.

11.7 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of this
Section, (ii) by way of participation in accordance with the provisions of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loan Commitment and the Term Loan at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan Commitment and/or the Term Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in clause (B) below in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(A) of this clause (b), the aggregate
amount of the Term Loan Commitments (which for this purpose includes Term Loans
outstanding thereunder) or, if the applicable Term Loan Commitment is not then
in effect, the principal outstanding balance of the Term Loan owed to the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and

 

72



--------------------------------------------------------------------------------

Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (such consent by the Borrower not to
be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Term Loan
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Term Loan Facility; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Loan Commitments if such assignment is to a Person that is not a
Lender with a Term Loan Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender, or (ii) any Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
or operated for the primary benefit of, a natural Person).

 

73



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Term Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Term Loans in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.4, 3.1, 3.2 (subject to the requirements and limitations of
Section 3.2) and 11.3 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.7(d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Greenwood
Village, Colorado a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Term Loan Commitments of, and principal amounts of (and stated interest on) the
Term Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

74



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or a holding company, investment vehicle or
trust for, or owned or operated for the primary benefit of, a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries)(each a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Term Loan Commitment
and/or the Term Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.3(c)
with respect to any payments made by such Lender to its Participant(s). A sale
of a participation interest may include certain voting rights, which unless such
participant is a Voting Participant, shall be limited to significant matters
such as (A) increases in the commitment of such participant, (B) reductions of
interest rates, principal or fees, (C) extensions of scheduled maturities or
times for payment or (D) reductions in voting percentages, in each case directly
affecting such participant.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Section 11.1 that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.1, 3.5 and 3.2 (subject to the
requirements and limitations therein, including the requirements under
Section 3.2 (it being understood that the documentation required under
Section 3.2 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.7; provided that such Participant (A) agrees to
be subject to the provisions of Section 3.6 as if it were an assignee under
paragraph (b) of this Section 11.7; and (B) shall not be entitled to receive any
greater payment under Section 3.1 or 3.2, with respect to any participation,
than its participating Lender would have been entitled to receive, except in the
case of a Voting Participant only, to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.6 with
respect to any Participant. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 9.2(c) as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.11 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of (and stated interest on) each Participant’s interest in the
Term Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Term
Loan Commitments, the Term

 

75



--------------------------------------------------------------------------------

Loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Term Loan
Commitment, the Term Loans or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. CoBank reserves the right
to assign or sell participations in all or part of its Term Loan Commitments or
its outstanding Term Loan hereunder on a non-patronage basis.

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000,
(ii) has been designated as a voting Participant (a “Voting Participant”) in a
notice (a “Voting Participant Notice”) sent by the relevant Lender (including
any existing Voting Participant) to the Borrower and the Administrative Agent
and (iii) receives, prior to becoming a Voting Participant, the prior written
consent of the Borrower (unless an Event of Default has occurred and is
continuing) and the consent of the Administrative Agent (such consent to be
required only to the extent and under the circumstances (x) it would be required
if such Voting Participant were to become a Lender pursuant to an assignment in
accordance with Section 11.7(b) and (y) such Voting Participant is not an
existing Voting Participant), shall be entitled to vote as if such Voting
Participant were a Lender on all matters subject to a vote by Lenders, and the
voting rights of the selling Lender (including any existing Voting Participant)
shall be correspondingly reduced, on a dollar-for-dollar basis. Each Voting
Participant Notice shall include, with respect to each Voting Participant, the
information that would be included by a prospective Lender in an Assignment and
Assumption. Notwithstanding the foregoing, each Farm Credit Lender designated as
a Voting Participant in Schedule 11.7 shall be a Voting Participant without
delivery of a Voting Participant Notice and without the prior written consent of
either the Administrative Agent or the Borrower. The selling Lender (including
any existing Voting Participant) and the purchasing Voting Participant shall
notify the Administrative Agent within three (3) Business Days of any
termination, reduction or increase of the amount of, such participation. The
Administrative Agent shall be entitled to conclusively rely on information
contained in Voting Participant Notices and all other notices delivered pursuant
hereto. The voting rights of each Voting Participant are solely for the benefit
of such Voting Participant and shall not inure to any assignee or participant of
such Voting Participant that is not a Farm Credit Lender.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.8 Confidentiality. Each of the Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information

 

76



--------------------------------------------------------------------------------

and instructed to keep such Information confidential); (b) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Term Loan Facility, (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Term Loan Facility or (iii) to
any credit insurance provider relating to the Borrower and its Obligations;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

11.9 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

77



--------------------------------------------------------------------------------

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.10 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that require or permit application of the
laws of any other state or jurisdiction.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

78



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 11.10. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.11 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” rules and regulations, Anti-Corruption
Laws, Anti-Terrorism Laws and Sanctions, including the USA PATRIOT Act.

11.12 Payments Set Aside. To the extent the Borrower makes a payment or payments
to the Administrative Agent for the ratable benefit of the Lenders or the
Administrative Agent receives any such payment which payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee,

 

79



--------------------------------------------------------------------------------

receiver or any other party under any proceeding under any Debtor Relief Law,
other applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

11.13 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

[SIGNATURE PAGES FOLLOW]

 

80



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: FRONTIER COMMUNICATIONS CORPORATION, as Borrower

By:

  /s/ John M. Jureller  

 

Name:

  John M. Jureller

Title:

  Executive Vice President and Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

COBANK, ACB, as Administrative Agent and
as a Lender

By:

  /s/ Gary Franke  

 

Name:

  Gary Franke

Title:

  Vice President

 

 

[Signature Page to Credit Agreement]